Exhibit 10.1

 

Published CUSIP Number                     

 

$560,000,000

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

Dated as of May 12, 2004

 

among

 

STANDARD PACIFIC CORP.,

as Borrower,

 

THE LENDERS NAMED HEREIN,

as Lenders,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

BANK ONE, NA,

as Syndication Agent,

 

GUARANTY BANK,

as Co-Documentation Agent,

 

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agent,

 

WASHINGTON MUTUAL BANK, FA,

as Managing Agent,

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

AGREEMENT

   1

ARTICLE 1: DEFINITIONS AND ACCOUNTING TERMS

   1

1.1

  

Defined Terms

   1

1.2

  

Number and Gender of Words; Other References

   18

1.3

  

Accounting Terms

   18

1.4

  

Exhibits

   18

1.5

  

Time References

   18

1.6

  

Letter of Credit Amounts

   19

ARTICLE 2: RECITALS

   19

ARTICLE 3: BORROWING PROCEDURES, BORROWING BASE, LETTER OF CREDIT SUBLIMIT, AND
POSSIBLE INCREASE IN TOTAL AGGREGATE COMMITMENT

   19

3.1

  

Disbursement of Loan Proceeds

   19

3.2

  

Reference Rate Borrowings

   22

3.3

  

Eurodollar Borrowing

   22

3.4

  

Redesignation of Borrowings

   23

3.5

  

Calculation of Borrowing Base

   24

3.6

  

Borrowing Base

   25

3.7

  

Payments by Lenders to Administrative Agent

   26

3.8

  

Sharing of Payments, Etc.

   26

3.9

  

Letter of Credit Sublimit

   27     

(a)    Amount and Terms of the Credit

   27     

(b)    Amounts and Terms of Standby Letters of Credit

   27     

(c)    Request for Credit

   27     

(d)    Fees

   27     

(e)    Conditions Precedent to Issuance of Letters of Credit

   28     

(f)     Subsidiary Letters of Credit

   29     

(g)    Existing Letters of Credit

   29     

(h)    Drawings and Reimbursements; Funding of Participations

   29     

(i)     Repayment of Participations

   31     

(j)     Obligations Absolute

   31     

(k)    Role of Issuing Bank

   32     

(l)     Indemnification by Lenders

   33     

(m)   Applicability of ISP98

   33     

(n)    Conflict with Issuer Documents

   33     

(o)    Letter of Credit Information

   33

3.10

  

Possible Increase in Total Aggregate Commitment.

   34

ARTICLE 4: PAYMENTS AND FEES; EXTENSION OPTION

   35

4.1

  

Principal and Interest

   35

4.2

  

Unused Fee

   37

4.3

  

Late Payments

   37

 

-i-



--------------------------------------------------------------------------------

4.4

  

Taxes

   37

4.5

  

Illegality

   38

4.6

  

Increased Costs and Reduction of Return

   39

4.7

  

Funding Losses

   40

4.8

  

Inability to Determine Rates

   40

4.9

  

Reserves on Eurodollar Borrowings

   41

4.10

  

Certificates of Lenders

   41

4.11

  

Substitution of Lenders

   41

4.12

  

Survival

   41

4.13

  

Manner and Treatment of Payments

   41

4.14

  

Mandatory Prepayment

   42

4.15

  

Other Fees

   42

4.16

  

Voluntary Prepayment and Termination of Credit Facility Upon Change of Control

   42

4.17

  

Optional Commitment Reduction and Termination

   42

ARTICLE 5: SECURITY

   43

ARTICLE 6: CONDITIONS

   43

6.1

  

Conditions to Effectiveness of this Agreement and Disbursement of First
Borrowings

   43

6.2

  

Conditions for Subsequent Borrowings

   44

ARTICLE 7: REPRESENTATIONS AND WARRANTIES OF BORROWER

   44

7.1

  

Incorporation, Qualification, Powers, and Capital Stock

   44

7.2

  

Execution, Delivery, and Performance of Loan Documents

   45

7.3

  

Compliance with Laws and Other Requirements

   46

7.4

  

Subsidiaries

   46

7.5

  

Financial Statements of Borrower and its Subsidiaries

   47

7.6

  

No Material Adverse Change

   47

7.7

  

Tax Liability

   47

7.8

  

Litigation

   47

7.9

  

Pension Plan

   47

7.10

  

Regulations U and X; Investment Company Act

   48

7.11

  

No Default

   48

7.12

  

Environmental Compliance

   48

7.13

  

Solvent

   48

7.14

  

Senior Debt

   48

ARTICLE 8: COVENANTS OF BORROWER

   48

8.1

  

Reporting Requirements

   48

8.2

  

Payment of Taxes and Other Potential Liens

   50

8.3

  

Preservation of Existence

   50

8.4

  

Maintenance of Properties

   50

8.5

  

Maintenance of Insurance

   50

8.6

  

Books and Records

   51

8.7

  

Inspection Rights

   51

8.8

  

Compliance with Laws and Other Requirements

   51

 

-ii-



--------------------------------------------------------------------------------

8.9

  

Subsidiary Guaranties

   51

8.10

  

Mergers

   51

8.11

  

Liens

   52

8.12

  

Prepayment of Indebtedness

   53

8.13

  

Change in Nature of Business

   53

8.14

  

Pension Plan

   53

8.15

  

Dividends and Subordinated Debt

   54

8.16

  

Disposition of Properties

   54

8.17

  

Limitation on Investments

   55

8.18

  

Consolidated Tangible Net Worth

   55

8.19

  

Leverage Covenants

   56

8.20

  

Minimum Interest Coverage

   56

8.21

  

Transactions with Affiliates

   56

ARTICLE 9: EVENTS OF DEFAULT AND REMEDIES UPON DEFAULT

   56

9.1

  

Events of Default

   56

9.2

  

Remedies

   59

9.3

  

Rights Not Exclusive

   59

ARTICLE 10: ADMINISTRATIVE AGENT

   60

10.1

  

Appointment and Authorization

   60

10.2

  

Delegation of Duties

   60

10.3

  

Liability of Administrative Agent

   60

10.4

  

Reliance by Administrative Agent

   61

10.5

  

Notice of Default

   61

10.6

  

Credit Decision

   61

10.7

  

Indemnification

   62

10.8

  

Administrative Agent in Individual Capacity

   62

10.9

  

Successor Administrative Agent

   63

10.10

  

Tax Forms

   63

10.11

  

Defaulting Lenders

   65

10.12

  

Actions

   65

10.13

  

Syndication Agent, Documentation Agent and Co-Agent

   66

10.14

  

Approval of Lenders

   66

ARTICLE 11: MISCELLANEOUS

   67

11.1

  

Amendments and Waivers

   67

11.2

  

Costs, Expenses, and Taxes

   68

11.3

  

No Waiver; Cumulative Remedies

   68

11.4

  

Payments Set Aside

   68

11.5

  

Successors and Assigns

   69

11.6

  

Assignments, Participations, etc.

   69

11.7

  

Set-off

   71

11.8

  

Automatic Debits

   71

11.9

  

Notification of Addresses, Lending Offices, Etc.

   71

11.10

  

Survival of Representations and Warranties

   72

 

-iii-



--------------------------------------------------------------------------------

11.11

  

Notices

   72

11.12

  

Indemnity by Borrower

   73

11.13

  

Integration and Severability

   73

11.14

  

Counterparts

   74

11.15

  

No Third Parties Benefitted

   74

11.16

  

Section Headings

   74

11.17

  

Time of the Essence

   74

11.18

  

Governing Law

   74

11.19

  

Jury Trial

   74

11.20

  

USA PATRIOT Act Notice

   74

11.21

  

Amendment and Restatement

   75

11.22

  

Entirety

   75

 

-iv-



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A

   -   

Form of Assignment and Assumption Agreement

Exhibit B

   -   

Borrowing Base Certificate

Exhibit C

   -   

Continuing Guaranty (several subsidiaries)

Exhibit D

   -   

Continuing Guaranty (Standard Pacific Corp.)

Exhibit E-1

   -   

Revolver Note

Exhibit E-2

   -   

Swing Line Note

Exhibit F

   -   

Form of Legal Opinion

Exhibit G

   -   

Request for Borrowing

Exhibit H

   -   

Request for Letter of Credit

Exhibit I

   -   

Request for Redesignation of Borrowing

Exhibit J

   -   

Subsidiaries and Homebuilding Joint Ventures

 

LIST OF SCHEDULES

 

Schedule 1.1

   -   

Lender Commitment Schedule

Schedule 3.9

   -   

Existing Letters of Credit

Schedule 4.2

   -   

Example of Unused Fee Calculation

Schedule 8.9

   -   

Material Subsidiaries

Schedule 8.21

   -   

Interest Coverage Ratio Calculation

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This Amended and Restated Revolving Credit Agreement (“Agreement”) is dated as
of May 12, 2004, by and among STANDARD PACIFIC CORP., a Delaware corporation
(“Borrower”), the several financial institutions from time to time party to this
Agreement (collectively, “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., a national banking association (“Bank of America”), as
administrative agent for Lenders (in such capacity, “Administrative Agent”), and
is made with reference to the facts set forth below.

 

A. Borrower, Administrative Agent, and the Lenders defined therein are parties
to that certain Revolving Credit Agreement dated as of January 29, 2003 (as
amended through the date hereof, the “Existing Agreement”), pursuant to which
such Lenders extended credit to Borrower in the form of a revolving credit
facility.

 

B. The parties hereto desire to amend, modify, and restate the Existing
Agreement in the form of this Agreement to, among other things, modify certain
terms and conditions contained in the Existing Agreement.

 

C. Upon and subject to the terms and subject to the conditions of this
Agreement, the parties hereto are willing to amend and restate the Existing
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
hereto as follows:

 

ARTICLE 1: DEFINITIONS AND ACCOUNTING TERMS.

 

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth respectively after each:

 

“Account” means Borrower’s general account maintained with Bank of America, and
any future similar account with Administrative Agent.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly, (a) the acquisition by
Borrower or any of its Subsidiaries of all or substantially all of the assets of
a Person or of any line of business or division of a Person, (b) the acquisition
by Borrower or any of its Subsidiaries of more than fifty percent (50%) of any
class of stock (or similar ownership interests) of any Person; or (c) a merger,
consolidation, amalgamation, or other combination by Borrower or any of its
Subsidiaries with another Person (other than Borrower or any of its
Subsidiaries) if Borrower or any of its Subsidiaries is the surviving entity.
Notwithstanding the foregoing, the acquisition by Borrower or any of its
Subsidiaries in the ordinary course of business of real property (or of a
Person, substantially all of whose assets are, real property and that does not
have substantial homebuilding operations) shall not be considered an
Acquisition.

 

“Act” has the meaning set forth in Section 11.20.

 

-1-



--------------------------------------------------------------------------------

“Adjusted Consolidated Tangible Net Worth” means, as of any date, (a)
Consolidated Tangible Net Worth, minus (b) the amount of Borrower’s and its
Subsidiaries’ Investments in Excluded Subsidiaries and their respective
Subsidiaries determined in accordance with GAAP, minus (c) any non-cash gain (or
plus any non-cash loss, as applicable) resulting from any mark-to-market
adjustments made directly to Consolidated Tangible Net Worth as a result of
fluctuations in the value of financial instruments owned by Borrower or any of
its Subsidiaries as mandated under FAS 133 (or any successor thereto), all in
accordance with GAAP.

 

“Administrative Agent” means Bank of America when acting in its capacity as
Administrative Agent under any of the Loan Documents and any successor
administrative agent.

 

“Affiliate” of a Person means any Person (a) which directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with such Person, or (b) which directly, or indirectly through
one or more intermediaries, owns beneficially or of record twenty percent (20%)
or more of the Voting Stock of such Person. The term “control” means the
possession, directly or indirectly, of the power to cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or partnership interests, by contract, family relationship, or
otherwise.

 

“Agent-Related Persons” means Administrative Agent and any successor agent
(pursuant to the terms of Section 10.9) together with their respective
Affiliates (including, in the case of Bank of America in its capacity as
Administrative Agent, Arranger) and the directors, officers, agents, employees,
and attorneys-in-fact of such Persons and Affiliates.

 

“Agreement” means this Amended and Restated Revolving Credit Agreement, either
as originally executed or as it may from time to time be supplemented, modified,
or amended.

 

“Applicable Margin” means, as of any date of determination, a percentage per
annum determined by the Pricing Level in effect on such date as shown below:

 

Pricing Level

--------------------------------------------------------------------------------

   Eurodollar
Borrowings


--------------------------------------------------------------------------------

    Reference
Rate
Borrowings


--------------------------------------------------------------------------------

    Unused
Fee


--------------------------------------------------------------------------------

 

Level I

   1.00 %   0.00 %   0.20 %

Level II (Total Leverage Ratio £ 1.0 to 1.0)

   1.05 %   0.00 %   0.20 %

Level III (Total Leverage Ratio > 1.00 to 1.0 but £ 1.25 to 1.0)

   1.25 %   0.00 %   0.25 %

Level IV (Total Leverage Ratio > 1.25 to 1.0 but £ 1.75 to 1.0)

   1.50 %   0.00 %   0.25 %

Level V (Total Leverage Ratio > 1.75 to 1.0 but £ 2.0 to 1.0)

   1.75 %   0.00 %   0.275 %

Level VI (Total Leverage Ratio > 2.0 to 1.0)

   2.00 %   0.00 %   0.30 %

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first (1st) Business Day
immediately following the date a compliance certificate is delivered pursuant to
Section 8.1(e); provided, however, that if a compliance certificate is not
delivered when due in accordance with Section 8.1(e), then Pricing Level VI
shall apply as of the first (1st) Business Day after the date on which such
compliance certificate was

 

-2-



--------------------------------------------------------------------------------

required to have been delivered and shall continue to apply until the first
(1st) Business Day after the date such compliance certificate is delivered. The
Applicable Margin in effect from the Closing Date until the next adjustment date
shall be determined based upon Pricing Level III. In order for Pricing Level I
to be in effect at any time, Borrower’s Debt Rating must be at least BBB- or
Baa3, as applicable, as published by at least two (2) of Moody’s, S&P, and Fitch
(and at any time when Pricing Level I is not so available for such reason,
Pricing Level II shall be in effect).

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit A.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of internal legal
services, and all disbursements of internal legal counsel.

 

“Bank of America” has the meaning set forth in the introductory paragraph
hereto.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” means each of the Loans to be made by Lenders to Borrower as
provided in Article 3.

 

“Borrowing Base” has the meaning set forth in Section 3.5(b).

 

“Borrowing Base Certificate” means a written calculation of the Borrowing Base,
substantially in the form of Exhibit B, signed by a Responsible Official of
Borrower, and properly completed to provide all information required to be
included thereon.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Lending Office is located and,
if such day relates to any Eurodollar Borrowing, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Adequacy Regulation” means any guideline, request, or directive of any
central bank or other Governmental Authority, or any other Law, whether or not
having the force of law, in each case, regarding capital adequacy of any bank or
other financial institution or of any corporation controlling a bank or other
financial institution.

 

“Capitalized Lease Obligations” means any obligations under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.

 

“Cash Account” has the meaning set forth in Section 9.2.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of each Issuing Bank and the Lenders, as
collateral for the undrawn amount of all outstanding Letters of Credit, at the
option of Borrower, cash, deposit account balances, or back-up

 

-3-



--------------------------------------------------------------------------------

letters of credit, in each case pursuant to documentation in form and substance
reasonably satisfactory to Administrative Agent and each Issuing Bank (which
documents are hereby consented to by the Lenders) and, in the case of back-up
letters of credit, issued by entities reasonably acceptable to Administrative
Agent and each Issuing Bank. All cash pledged and deposited with or delivered to
Administrative Agent shall be deposited into an interest bearing account with
Administrative Agent as to which Borrower shall have no right of withdrawal
except as provided in Section 4.14.

 

“Change of Control” means the occurrence of any of the following: (a) any Person
becomes the beneficial owner, directly or indirectly, of more than fifty percent
(50%) of the total voting power of the Voting Stock of Borrower; or (b) during
any period of two (2) consecutive years, individuals who at the beginning of
such period constituted the board of directors of Borrower (together with any
new directors whose election by such board of directors, or whose nomination for
election by the shareholders of Borrower, was approved by a majority vote of the
directors of Borrower then still in office who are either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute the majority of the
board of directors of Borrower then in office; or (c) for any reason a “change
in control” or similar event shall occur as provided in any agreement governing
any Subordinated Debt or any indebtedness of Borrower or its Subsidiaries issued
pursuant to the terms of an indenture.

 

“ Closing Date” means May 12, 2004.

 

“ Code” means the Internal Revenue Code of 1986.

 

“Combined Senior Home Building Debt” means, as of any date, Combined Total Home
Building Debt less Subordinated Debt.

 

“Combined Total Home Building Debt” means, as of any date, (a) all funded debt
of Borrower and its Subsidiaries determined on a consolidated basis (excluding
funded debt of Excluded Subsidiaries), plus (b) all funded debt with recourse to
any partnership in which Borrower or a Subsidiary (other than an Excluded
Subsidiary) is a general partner, plus (c) all reimbursement obligations with
respect to drawn Financial Letters of Credit and the face amount of all undrawn
Financial Letters of Credit, in each case issued for the account of, or
guaranteed by, Borrower or any of its Subsidiaries (other than Excluded
Subsidiaries), plus (d) all guaranties or other funding obligations of Borrower
or a Subsidiary (other than an Excluded Subsidiary) of funded debt of third
parties (including Excluded Subsidiaries), provided, however, that in the case
of any loan to value maintenance agreements (or similar agreements) by which
Borrower or a Subsidiary agrees to maintain for a joint venture a minimum ratio
of indebtedness outstanding to value of collateral property, only amounts owing
by Borrower or a Subsidiary at the time of determination will be included in the
calculation of Combined Total Home Building Debt, plus (e) all Rate Hedging
Obligations of Borrower and its Subsidiaries (other than an Excluded
Subsidiary), minus (f) cash and Temporary Cash Investments of Borrower and its
Subsidiaries (other than Excluded Subsidiaries) not subject to any lien,
encumbrance, or restriction in excess of $5,000,000.

 

“Commitment” means, with respect to the Loans of each Lender, the Dollar amount
and percentage obligation set forth on Schedule 1.1 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, in each case as
such Dollar amounts may increase or decrease as provided in this Agreement
including changes as a result of assignments made in accordance with Section
11.6 and increases in the Total Aggregate Commitment in accordance with Section
3.10.

 

-4-



--------------------------------------------------------------------------------

“Completed Unit” means a Unit as to which either (or both) of the following has
occurred: (a) a notice of completion has been filed or recorded in the
appropriate real estate records; or (b) all necessary construction has been
completed in order to obtain a certificate of occupancy (whether or not such
certificate of occupancy has actually been obtained).

 

“Consolidated Home Building Interest Expense” means, for any period, without
duplication, the aggregate amount of interest which, in conformity with GAAP,
would be opposite the caption “interest expense” or any like caption on an
income statement for Borrower and its Subsidiaries (excluding the Excluded
Subsidiaries), whether expensed directly, or included as a component of cost of
goods sold, or allocated to joint ventures, or otherwise (including, without
limitation, imputed interest included on Capitalized Lease Obligations and zero
coupon bonds, all commissions, discounts, and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, the net costs
associated with Rate Hedging Obligations, amortization of other financing fees
and expenses, the interest portion of any deferred payment obligation,
amortization of discount or premium, if any, and all non-cash interest expense),
excluding interest expense related to mortgage banking operations or any other
financial services related Subsidiary, plus the product of (i) cash dividends
paid on any preferred stock of Borrower, times (ii) a fraction, the numerator of
which is one (1) and the denominator of which is one (1) minus the then current
effective aggregate federal, state, and local tax rate of Borrower, expressed as
a decimal.

 

“Consolidated Home Building Interest Incurred” means, for any period, without
duplication, the aggregate amount of interest which, in conformity with GAAP,
would be opposite the caption “interest expense” or any like caption on an
income statement for Borrower and its Subsidiaries (excluding the Excluded
Subsidiaries) or allocated to joint ventures, or otherwise (including, without
limitation, imputed interest included on Capitalized Lease Obligations and zero
coupon bonds, all commissions, discounts, and other fees and charges owed with
respect to letters of credit and bankers' acceptance financing, the net costs
associated with Rate Hedging Obligations, amortization of other financing fees
and expenses, the interest portion of any deferred payment obligation,
amortization of discount or premium, if any, and all non-cash interest expense)
and, without duplication, all capitalized interest for such period and all
interest attributable to discontinued operations for such period (excluding the
Excluded Subsidiaries) to the extent not set forth on the income statement under
the caption “interest expense” or any like caption, excluding interest expense
related to mortgage banking operations or any other financial services related
Subsidiary and excluding interest as a component of cost of goods sold, plus the
product of (i) cash dividends paid on any preferred stock of Borrower, times
(ii) a fraction, the numerator of which is one (1) and the denominator of which
is one (1) minus the then current effective aggregate federal, state, and local
tax rate of Borrower, expressed as a decimal.

 

“Consolidated Home Building Net Income” means, for any period, the net income
(or loss) of Borrower and its Subsidiaries (excluding the Excluded
Subsidiaries), determined in accordance with GAAP and excluding the share
thereof attributable to holders of ownership interests of any Subsidiary (other
than Borrower or a Subsidiary of Borrower).

 

“Consolidated Tangible Net Worth” means, as of any date, the sum of the
following with respect to Borrower and its Subsidiaries determined and
consolidated in conformity with GAAP:

 

(a) the amount of stated capital (excluding the cost of treasury shares),
additional paid-in capital, and retained earnings (or, in the case of a deficit
in additional paid-in capital or retained earnings, minus the amount of the
deficit); minus

 

-5-



--------------------------------------------------------------------------------

(b) the carrying value of intangible assets, such as deferred costs associated
with goodwill, patents, franchises, organizational expenses, and the like (but
excluding receivables, prepaid expenses, the capitalized value of leases, and
all costs that are specifically identifiable or are identifiable on a rational
and consistent basis with the unexpired service value of tangible assets); and
minus

 

(c) any amounts which would otherwise be included in the calculation of
Consolidated Tangible Net Worth under subparagraph (a) immediately above of this
definition which pertain to or are attributable to Borrower’s or any
Subsidiary’s equity interest in any Home Building Joint Venture which is in
default with respect to the payment of any monetary obligations owing under any
land loan, acquisition and development loan, construction loan, secured or
unsecured credit facility, or any other loan or other indebtedness for borrowed
money.

 

“Consolidated Total Assets” means, as of any date, for Borrower and its
Subsidiaries determined on a consolidated basis, all assets determined in
accordance with GAAP.

 

“Contribution Agreement” means the Contribution and Indemnity Agreement executed
and delivered by each Guarantor in form and substance acceptable to
Administrative Agent.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s, or Fitch of Borrower’s non-credit-enhanced (other than
guaranties by Subsidiaries), senior unsecured long-term debt.

 

“Default” means any event or circumstance that, with the giving of notice or
passage of time, or both, would become an Event of Default.

 

“Defaulting Lender” has the meaning set forth in Section 10.11.

 

“Documentation Agent” means the Lender or Lenders which is designated in writing
by Administrative Agent to serve as Documentation Agent hereunder (subject to
Section 10.13).

 

“ Dollars” or “$” means United States dollars.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender that is
regularly engaged in the business of making commercial loans of the type
evidenced by this Agreement; (c) an Eligible Institution approved by (i)
Administrative Agent and each Issuing Bank, and (ii) unless an Event of Default
has occurred and is continuing, Borrower (each such approval not to be
unreasonably withheld or delayed); or (d) any other Person (other than a natural
person) approved by (i) Administrative Agent and each Issuing Bank, and (ii)
unless an Event of Default has occurred and is continuing, Borrower

 

-6-



--------------------------------------------------------------------------------

(each such approval to be in their sole discretion); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include Borrower or
Borrower’s Affiliates.

 

“Eligible Institution” means a commercial bank or other financial institution
that has (or, in the case of a bank or financial institution that is a
subsidiary, such bank’s or financial institution’s parent has) (a) a rating of
its senior debt obligations of not less than Baa1 by Moody’s or BBB+ by S&P, and
(b) total assets in excess of $10,000,000,000.

 

“Eligible Subsidiary” means a Subsidiary of Borrower in which (a) Borrower
directly or indirectly owns at least ninety percent (90%) of the issued and
outstanding ownership interests and (b) a majority of the holders of such
ownership interests has the ability to cause such Subsidiary to incur
indebtedness, grant liens, and sell or transfer assets.

 

“Entitled Land” means (a) as to land not located in California owned by Borrower
or any Eligible Subsidiary that is a Guarantor, land where all requisite zoning
requirements and land use requirements have been satisfied, and all requisite
approvals have been obtained from all applicable Governmental Authorities (other
than approvals which are simply ministerial and non-discretionary in nature or
otherwise not material), in order to develop the land as a residential housing
project and construct Units thereon, and (b) as to land located in California
owned by Borrower or any Eligible Subsidiary that is a Guarantor, land which
satisfies the requirements of subparagraph (a) immediately above, and which is
subject to a currently effective vesting tentative map (unless a county or city
where the land is located does not grant vesting tentative maps) which has
received all necessary approvals by all applicable Governmental Authorities
(other than approvals which are simply ministerial and non-discretionary in
nature or otherwise not material).

 

“Environmental Laws” means any and all federal, state, local, and foreign Laws,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements, or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions, and discharges to waste or public systems.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means: (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

-7-



--------------------------------------------------------------------------------

“Escrow Proceeds Receivable” means funds due to Borrower or any Eligible
Subsidiary that is a Guarantor held at an escrow company following the sale and
conveyance of title of a Unit to a buyer.

 

“Eurodollar Borrowing” means any Loan or portion thereof designated or
redesignated by Borrower as a Eurodollar Borrowing pursuant to Article 3.

 

“Eurodollar Lending Office” means the office or branch of each Lender so
designated on the signature pages of this Agreement, or such other office or
branch of each Lender as it may hereafter designate, by written notice to
Borrower and Administrative Agent, as its Eurodollar Lending Office.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Borrowing:

 

(a) the rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first (1st) day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first (1st) day of such Interest Period; or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, then the rate
per annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first (1st) day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first (1st) day of such Interest Period; or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, then the rate per annum determined by Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first (1st)
day of such Interest Period in same day funds in the approximate amount of the
Eurodollar Borrowing being made, continued, or converted by Administrative Agent
and with a term equivalent to such Interest Period would be offered by
Administrative Agent’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 4:00 p.m. (London time) two
(2) Business Days prior to the first (1st) day of such Interest Period.

 

“Event of Default” has the meaning set forth in Section 9.1.

 

“Excluded Subsidiaries” means, collectively, Standard Pacific Financing, Inc.,
FLS (including any Subsidiaries thereof), Standard Pacific Financing, L.P., and
any Home Building Joint Venture that Borrower designates as an “Excluded
Subsidiary” by written notice to Administrative Agent.

 

“Existing Agreement” has the meaning set forth in the recitals.

 

“Existing Letters of Credit” means the Letters of Credit listed on Schedule 3.9
and issued pursuant to the Existing Agreement.

 

-8-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
then the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

 

“Fee Letter” means the letter agreement, dated March 23, 2004, among Borrower,
Administrative Agent, and Arranger.

 

“Financial Letter of Credit” means any letter of credit covering the potential
default of a financial contractual obligation and includes: (a) all letters of
credit securing notes, debentures, commercial paper, securities, loans, or other
debt obligations; (b) all letters of credit securing insurance, re-insurance, or
self-insurance; (c) all letters of credit securing leases, if to guaranty
payment of rent, return of security deposits, or other payment obligations; and
(d) in lieu of advance payments when made on a contractual obligation which is
essentially financial in nature (i.e., workers’ compensation).

 

“Finished Lots” means lots of Entitled Land as to which land development
construction has been substantially completed, utilities, and all major
infrastructure have been stubbed to the site, and building permits may be
promptly pulled by Borrower or any Affiliate without the satisfaction of any
further material conditions.

 

“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. and any
successor thereto.

 

“FLS” means Family Lending Services, Inc., a Delaware corporation.

 

“Foreign Lender” has the meaning set forth in Section 10.10(a).

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

 

“GAAP Value” means, with respect to each property constituting part of
Borrower’s and its Eligible Subsidiaries’ Real Estate Inventory, the asset value
for such property or asset determined in accordance with GAAP.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to

 

-9-



--------------------------------------------------------------------------------

government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Guarantors” means all existing and future Material Subsidiaries and each other
Subsidiary required to execute a Guaranty pursuant to Section 8.9, and
“Guarantor” means any one of the Guarantors.

 

“Guaranty” means a continuing guaranty, substantially in the form of Exhibit C,
to be executed and delivered by a Guarantor to Administrative Agent for the
ratable benefit of Lenders.

 

“Guaranty of the Subsidiary Letters of Credit” means a guaranty of Borrower
guaranteeing all indebtedness and obligations arising under or relating to the
Subsidiary Letters of Credit, substantially in the form of Exhibit D.

 

“Home Building EBITDA” means, for Borrower and its Subsidiaries (other than
Excluded Subsidiaries) on a consolidated basis and for any period, without
duplication: (a) the sum of the following amounts attributable to such period:
(i) Consolidated Home Building Net Income; (ii) Consolidated Home Building
Interest Expense; (iii) charges against income for all federal, state, and local
taxes; (iv) depreciation expense; (v) amortization expense; (vi) write-off of
goodwill, impairment charges, and other non-cash charges and expenses (including
non-cash charges resulting from accounting changes); (vii) cash distributions of
income earned by Excluded Subsidiaries actually received during such period; and
(viii) any losses arising outside of the ordinary course of business which have
been included in the determination of Consolidated Home Building Net Income;
less (b) any gains or other non-cash items arising outside the ordinary course
of business which have been included in the determination of Consolidated Home
Building Net Income, all as determined on a consolidated basis for Borrower and
Subsidiaries (excluding the Excluded Subsidiaries).

 

“Home Building Joint Venture” means any Person that was formed for and is
engaged in homebuilding operations in which Borrower or any of its Subsidiaries
has less than an eighty percent (80%) ownership interest.

 

“Honor Date” has the meaning set forth in Section 3.9(h)(i).

 

“Increasing Lender” has the meaning set forth in Section 3.10(b).

 

“Interest Coverage Ratio” has the meaning set forth in Section 8.20.

 

“Interest Payment Date” means (a) the eighth (8th) day of each month for
interest due through the last day of the preceding month and (b) the Maturity
Date.

 

“Interest Period” means, as to each Eurodollar Borrowing, the period commencing
on the date specified in the applicable Request for Borrowing or Request for
Redesignation of Borrowing by Borrower pursuant to Sections 3.3 or 3.4 and
ending seven (7) days, one (1) month, two (2) months, three (3) months or six
(6) months thereafter or, to the extent available from all Lenders, nine (9)
months or twelve (12) months thereafter, as designated by Borrower in the
applicable Request for Borrowing or Request for Redesignation of Borrowing,
provided that:

 

(a) the first (1st) day in any Interest Period shall be a Business Day;

 

-10-



--------------------------------------------------------------------------------

(b) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; and

 

(c) no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means any net investment by Borrower or any Subsidiary in any joint
venture, partnership, corporation, limited liability company or other entity,
whether by acquisition of stock, assets, or debt, or by loan (or other extension
of credit), advance, transfer of property out of the ordinary course of
business, capital contribution, payment pursuant to a guaranty or payment
pursuant to any other contingent liability of Borrower in respect of liabilities
of such entity, or otherwise. For purposes hereof, the net amount of any
Investment shall be calculated as (a) the initial amount of such Investment,
plus (b) any additional capital contributions or other similar amounts with
respect to such Investment, less (c) all returns of capital with respect to such
Investment.

 

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement, and instrument entered into by
the applicable Issuing Bank and Borrower (or any Subsidiary) or in favor of such
Issuing Bank and relating to any such Letter of Credit.

 

“Issuing Banks” means Bank of America in its individual capacity as a bank
issuing Letters of Credit under this Agreement and such other Lenders which
agree, at the request of Borrower and with the consent of Administrative Agent
(such consent not to be unreasonably withheld), to issue one or more Letters of
Credit pursuant to the terms and conditions of this Agreement, and “Issuing
Bank” means any one of the Issuing Banks.

 

“Judgment Liens” means any judgment liens, attachment liens, or any other liens
which secure a judgment or any other obligations imposed by court order or other
directive of a court.

 

“Laws” means, collectively, all international, foreign, federal, state, and
local statutes, treaties, rules, regulations, ordinances, codes, and
administrative or judicial precedents.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Application” has the meaning set forth in Section 3.9(c).

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Reference Rate Borrowing.

 

“L/C Commitment” has the meaning set forth in Section 3.9(a).

 

“L/C Obligations” has the meaning set forth in Section 3.9(a).

 

“L/C Obligations Amount” has the meaning set forth in Section 9.2.

 

“Lenders” has the meaning specified in the introductory paragraph.

 

-11-



--------------------------------------------------------------------------------

“Lending Office” means (a) as to Administrative Agent, the office or offices of
Administrative Agent set forth on its signature page to this Agreement, or such
other address or account as Administrative Agent may from time to time notify
Borrower and Lenders, and (b) as to each Lender, the office or offices of such
Lender set forth on its signature page to this Agreement, or such other office
or offices as such Lender may from time to time notify Borrower and
Administrative Agent.

 

“Letters of Credit” has the meaning set forth in Section 3.9(b) and shall
include the Existing Letters of Credit.

 

“Letter of Credit Subsidiaries” has the meaning set forth in Section 3.9(f).

 

“Loan” or “Loans” means each of the loans and Borrowings under this Agreement.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty,
the Guaranty of the Subsidiary Letters of Credit, the Contribution Agreement,
the Fee Letter, each Issuer Document, and each Letter of Credit.

 

“Lots Under Development” means (a) Entitled Land where physical site improvement
has commenced and is continuing, and (b) Finished Lots.

 

“Majority Lenders” means, at any time, Lenders holding in excess of sixty-six
and two-thirds percent (66-2/3%) of the then aggregate unpaid principal amount
of the Loans, or, if no such principal amount is then outstanding, Lenders
having in excess of sixty-six and two-thirds percent (66-2/3%) of the Total
Aggregate Commitment.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole; (b)
a material impairment of the ability of Borrower to perform its payment or other
material obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect, or
enforceability against Borrower of any material obligations of Borrower under
any Loan Document to which it is a party.

 

“Material Subsidiaries” means, as of any date, each Subsidiary of Borrower
(other than Excluded Subsidiaries) that owns assets (other than ownership
interests in, or intercompany indebtedness of, other Subsidiaries) having a
value determined in accordance with GAAP of $5,000,000 or more as of such date.
As of the Closing Date, all Material Subsidiaries are listed on Schedule 8.9.

 

“Maturity Date” means the earlier of (a) May 12, 2008, and (b) the effective
date of any termination or cancellation of the Total Aggregate Commitment in
accordance with the terms of this Agreement.

 

“Measurement Period” has the meaning set forth in Section 8.20.

 

“Model Unit” means a Completed Unit to be used as a model home in connection
with the sale of Units in a residential housing project.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

-12-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Non-Wholly Owned Subsidiary” means a Subsidiary, less than one hundred percent
(100%) of the capital stock of which (including voting and non-voting shares,
but exclusive of directors’ qualifying shares) is owned by Borrower and its
Subsidiaries (other than Non-Wholly Owned Subsidiaries).

 

“Note” means, collectively, the Revolver Notes and the Swing Line Note.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants, and duties of, Borrower and Guarantors arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against
Borrower or any Guarantor or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

 

“Opinion of Counsel” means the favorable written legal opinion of counsel to
Borrower and its Subsidiaries, substantially in the form of Exhibit F, together
with copies of all factual certificates and legal opinions upon which such
counsel has relied.

 

“Other Taxes” has the meaning set forth in Section 4.4(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Performance Letter of Credit” means any letter of credit issued: (a) on behalf
of a Person in favor of a Governmental Authority, including, without limitation,
any utility, water, or sewer authority, or other similar entity, for the purpose
of assuring such Governmental Authority that such Person or an Affiliate of such
Person will properly and timely complete work it has agreed to perform for the
benefit of such Governmental Authority; (b) in lieu of cash deposits to obtain a
license, in place of a utility deposit, or for land option contracts; (c) in
lieu of other contract performance, to secure performance warranties payable
upon breach, and to secure the performance of labor and materials, including,
without limitation, construction, bid, and performance bonds; or (d) to secure
refund or advance payments on contractual obligations where default of a
performance-related contract has occurred.

 

-13-



--------------------------------------------------------------------------------

“Person” means any individual or entity, whether a trustee, corporation, general
partnership, limited partnership, limited liability company, joint stock
company, trust, unincorporated organization, bank, business association, firm,
joint venture, Governmental Authority, or otherwise.

 

“Plan” means any Pension Plan or Multiemployer Plan.

 

“Prime Rate” means for any day a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by
Administrative Agent based upon various factors including Administrative Agent’s
costs and desired return, general economic conditions, and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Total Aggregate Commitment at
such time; provided that if the commitment of each Lender to make Loans and the
obligation of the Issuing Banks to issue Letters of Credit have been terminated
pursuant to Section 9.2, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.

 

“Project Financing Liens” means any deeds of trust, mortgages, or any other
liens which secure any real property acquisition loans, development loans,
construction loans, or any other loans pertaining to the acquisition and/or
development of, or construction of improvements upon, real property, but
excluding any lien referenced in Sections 8.11(b), (d), (e), (g), or (l).

 

“Rate Hedging Obligations” means, for any Person, the net obligations of such
Person pursuant to any interest rate hedging agreement or any foreign exchange
contract, currency swap agreement, or other similar agreement to which such
Person is a party or a beneficiary.

 

“Real Estate Inventory” means Unentitled Land, Entitled Land, Lots Under
Development, Units Under Construction, and Completed Units (including Model
Units).

 

“Reference Rate” means, as of any date, the higher of (a) the Prime Rate, and
(b) one half of one percent (0.50%) per annum above the Federal Funds Rate. Any
change in the Reference Rate shall take effect on the day specified in the
public announcement of such change.

 

“Reference Rate Borrowing” means any Loan or portion thereof which is not
designated or redesignated by Borrower as a Eurodollar Borrowing pursuant to
Sections 3.3 or 3.4.

 

“Regulation D” means Regulation D of the FRB as now or from time to time
hereafter in effect and any other regulation issued in substitution therefor.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

-14-



--------------------------------------------------------------------------------

“Request for Borrowing” means a written request for a Borrowing substantially in
the form of Exhibit G, signed by a Responsible Official of Borrower, and
properly completed to provide all information required to be included thereon.

 

“Request for Letter of Credit” means a written request for a Letter of Credit
substantially in the form of Exhibit H, signed by a Responsible Official of
Borrower, and properly completed to provide all information required to be
included thereon.

 

“Request for Redesignation of Borrowing” means a written request for
redesignation of Borrowing substantially in the form of Exhibit I, signed by a
Responsible Official of Borrower, and properly completed to provide all
information required to be included thereon.

 

“Responsible Official” means: (a) when used with reference to a Person other
than an individual, any corporate officer of such Person, general partner of
such Person, corporate officer of a corporate general partner of such Person, or
corporate officer of a corporate general partner of a partnership that is a
general partner of such Person, or any other responsible official thereof duly
acting on behalf thereof; and (b) when used with reference to a Person who is an
individual, such Person. Any document or certificate hereunder that is signed or
executed by a Responsible Official of another Person shall be conclusively
presumed to have been authorized by all necessary corporate, partnership, and/or
other action on the part of such other Person.

 

“Revolver Notes” means each of the promissory notes, substantially in the form
of Exhibit E-1, executed by Borrower in favor of Lenders, each to the order of
the applicable Lender as payee to evidence such Lender’s share of the Loans, and
each in the original principal amount of the applicable Lender’s Commitment such
that the aggregate original principal amount of all Revolver Notes is initially
$560,000,000 (subject to possible increase as specified in Section 3.10).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Seller Nonrecourse Debt” means indebtedness which satisfies all of the
following criteria: (a) such indebtedness is incurred by Borrower or a
Subsidiary in connection with its purchase of one or more parcels of Real Estate
Inventory (the “Purchased Property”), and such indebtedness constitutes the
unpaid portion of the purchase price of the Purchased Property; (b) such
indebtedness is evidenced by a promissory note or other repayment agreement
which is secured by a deed of trust, mortgage, or similar lien on the Purchased
Property; and (c) such indebtedness is by its terms, or by operation of law,
nonrecourse to Borrower, its Subsidiaries, and its Affiliates.

 

“Senior Unsecured Home Building Debt” means, as of any date, the sum of (a)
Combined Senior Home Building Debt (excluding any Combined Senior Home Building
Debt to the extent such debt is (i) non-recourse to Borrower and its
Subsidiaries or (ii) secured by real property (but including the amount by which
the debt exceeds the value of the real property)), plus (b) all reimbursement
obligations with respect to drawn Performance Letters of Credit and the face
amount of all undrawn Performance Letters of Credit, in each case issued for the
account of, or guaranteed by, Borrower or any of its Subsidiaries (other than
Excluded Subsidiaries).

 

“Solvent” means, as to a Person, that (a) the aggregate fair market value of
such Person’s assets exceeds its liabilities (whether contingent, subordinated,
unmatured, unliquidated, or otherwise), (b) such Person has not incurred debts
beyond such Person's ability to pay such debts as they mature

 

-15-



--------------------------------------------------------------------------------

(taking into account all reasonably anticipated financing and refinancing
proceeds), and (c) such Person does not have unreasonably small capital to
conduct such Person’s businesses. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability discounted to present value at rates believed to be reasonable
by such Person.

 

“Special Circumstance” means the adoption of any Law or interpretation, or any
change therein or thereof, or any change in the interpretation, administration
or application thereof by any Governmental Authority, central bank or comparable
authority, or compliance by Lenders or their Eurodollar Lending Offices with any
request or directive (whether or not having the force of Law) of any
Governmental Authority, central bank, or comparable authority, or the occurrence
of circumstances affecting the applicable London interbank eurodollar market
generally which are beyond the reasonable control of Lenders.

 

“Subordinated Debt” means: (a) Borrower’s 9-1/4% Senior Subordinated Notes due
2012; and (b) such indebtedness of Borrower that is subordinated to the
Obligations pursuant to terms and conditions approved in writing by the Majority
Lenders, and as to which Administrative Agent has received a legal opinion, in
form and substance reasonably satisfactory to Administrative Agent, confirming
the subordinate status of such indebtedness in relation to the Obligations.

 

“Subsequent Lender” has the meaning set forth in Section 3.10(b).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person, or (b) (i) the management of
which is controlled, directly, or indirectly through one or more intermediaries,
or both, by such Person, and (ii) the results of operations of which are
required under GAAP to be consolidated with the results of such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Borrower.

 

“Subsidiary Letters of Credit” has the meaning set forth in Section 3.9(f).

 

“Swing Line Advances” means Borrowings initially funded by Swing Line Lender in
the manner provided in Section 3.1(h).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Advances, or any successor swing line lender hereunder.

 

“Swing Line Note” means the promissory note, substantially in the form of
Exhibit E-2.

 

“Syndication Agent” means the Lender or Lenders which is designated in writing
by Administrative Agent to serve as Syndication Agent hereunder (subject to
Section 10.13).

 

“Taxes” has the meaning set forth in Section 4.4(a).

 

-16-



--------------------------------------------------------------------------------

“Temporary Cash Investments” means: (a) readily marketable, direct, full faith,
and credit obligations of the United States of America, or obligations
guaranteed by the full faith and credit of the United States of America,
maturing within not more than one (1) year from the date of acquisition; (b)
short term certificates of deposit and time deposits, which mature within one
(1) year from the date of issuance and which are at a Lender, are at a domestic
commercial bank having capital and surplus in excess of $100,000,000, or are
fully insured by the Federal Deposit Insurance Corporation; (c) commercial paper
or master notes maturing in 365 days or less from the date of issuance and rated
either “P-1" by Moody’s, or “A-1" by S&P); (d) debt instruments of a domestic
issuer which mature in one (1) year or less and which are rated “A” or better by
Moody’s or S&P on the date of acquisition of such investment; (e) demand deposit
accounts which are maintained in the ordinary course of business; (f) short term
tax exempt securities including municipal notes, commercial paper, auction rate
floaters, and floating rate notes rated either “P-1” by Moodys or “A-1” by S&P;
(g) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within not more than one (1) year from the date
of acquisition thereof and, at the time of acquisition, having one (1) of the
two (2) highest ratings obtainable from any two of S&P, Moody’s, or Fitch (or,
if at any time no two (2) of the foregoing shall be rating such obligations,
then from such other nationally recognized rating services acceptable to
Administrative Agent ); (h) domestic corporate bonds, other than domestic
corporate bonds issued by Borrower or any of its Affiliates, maturing no more
than two (2) years after the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A or the equivalent from any two (2) of
S&P, Moody’s, or Fitch (or, if at any time no two (2) of the foregoing shall be
rating such obligations, then from such other nationally recognized rating
services acceptable to Administrative Agent); and (i) shares of money market,
mutual, or similar funds which invest primarily in securities of the type
described in (a)-(h) above.

 

“Total Aggregate Commitment” means the total aggregate combined Commitments of
Lenders. The Total Aggregate Commitment currently equals $560,000,000, and may
increase as provided in Section 3.10 or decrease as provided in Section 4.16 or
Section 4.17.

 

“Total Leverage Ratio” means, as of any date, the ratio of (a) Combined Total
Home Building Debt to (b) Adjusted Consolidated Tangible Net Worth.

 

“Unencumbered Real Estate Inventory” means Real Estate Inventory which is not
subject to or encumbered by any deed of trust, mortgage, judgment lien,
attachment lien, or any other lien (other than liens which have been bonded
around so as to remove such liens as encumbrances against the Real Estate
Inventory in a manner satisfactory to Administrative Agent and its legal
counsel, or liens which are permitted under Section 8.11(b), (c), (j), or (l)).

 

“Unentitled Land” means all land owned by Borrower and its Eligible Subsidiaries
which is not Entitled Land.

 

“Unit” means single family residential housing units owned by Borrower or any
Eligible Subsidiary that is a Guarantor.

 

“Units Under Construction” means Units where on-site construction has commenced
as evidenced by the trenching of foundations for such Units.

 

“ Unreimbursed Amount” has the meaning set forth in Section 3.9(h)(i).

 

-17-



--------------------------------------------------------------------------------

“Unsold Land” means the sum of all unsold (a) Finished Lots, (b) Lots Under
Development, (c) Entitled Land, and (d) Unentitled Land.

 

“Voting Stock” means any class or classes of securities having voting power to
elect the directors of a corporation.

 

“Wholly-Owned Subsidiary” means a Subsidiary, one hundred percent (100%) of the
capital stock of which is owned by Borrower and its Subsidiaries.

 

1.2 Number and Gender of Words; Other References. Unless otherwise specified in
the Loan Documents, (a) where appropriate, the singular includes the plural and
vice versa, and words of any gender include each other gender, (b) heading and
caption references may not be construed in interpreting provisions, (c) monetary
references are to currency of the United States of America, (d) section,
paragraph, annex, schedule, exhibit, and similar references are to the
particular Loan Document in which they are used, (e) references to “telecopy,”
“facsimile,” “fax,” or similar terms are to facsimile or telecopy transmissions,
(f) references to “including” mean including without limiting the generality of
any description preceding or following that word, (g) the rule of construction
that references to general items that follow references to specific items are
limited to the same type or character of those specific items is not applicable
in the Loan Documents, (h) references to any Person include that Person’s heirs,
personal representatives, successors, trustees, receivers, and permitted
assigns, (i) references to any Law include every amendment or supplement to it,
rule and regulation adopted under it, and successor or replacement for it, and
(j) references to any Loan Document or other document include every renewal,
extension, and restatement of it, amendment and supplement to it, and
replacement or substitution for it.

 

1.3 Accounting Terms.

 

(a) All accounting terms not specifically defined herein shall be construed in
conformity with, and all financial data required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, as in effect from
time to time, applied in a manner consistent with that used in preparing the
Borrower’s financial statements described in Section 7.5.

 

(b) Notwithstanding Section 1.3(a), if at any time any change in GAAP or in any
SEC rules and regulations (or the application of such rules and regulations to
Borrower) would affect the computation of any financial ratio, covenant, or
requirement set forth in any Loan Document, and either Borrower or the Majority
Lenders shall so request, then Administrative Agent, Lenders and Borrower shall
negotiate in good faith to amend such ratio, covenant, or requirement to
preserve the original intent thereof in light of such change (subject to the
approval of the Majority Lenders); provided that until so amended (i) such
ratio, covenant, or requirement shall continue to be computed in accordance with
GAAP without giving effect to such change therein, and (ii) Borrower shall
provide to Administrative Agent and Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change.

 

1.4 Exhibits. All exhibits to this Agreement, either as now existing or as the
same may from time to time be supplemented, modified, or amended, are
incorporated herein by this reference.

 

1.5 Time References. Unless otherwise specified, all references herein to times
of day shall be references to Chicago, Illinois time (daylight or standard, as
applicable).

 

-18-



--------------------------------------------------------------------------------

1.6 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or any documents related
thereto, whether or not such maximum face amount is in effect at such time;
provided that, in the case of any permanent reduction of the amount available
under any Letter of Credit, references to the amount of such Letter of Credit
shall be deemed to mean the amount available thereunder after giving effect to
any such permanent reduction.

 

ARTICLE 2: RECITALS.

 

This Agreement is made with reference to the following facts:

 

(a) Borrower is primarily engaged in the business of developing residential
single-family housing projects.

 

(b) Borrower has applied to Lenders for the Loans to finance its homebuilding
operations and acquisitions in the United States of America and for working
capital needs and general corporate purposes.

 

(c) Lenders are willing to make the Loans to Borrower on the terms and
conditions set forth in this Agreement and in the other Loan Documents.

 

ARTICLE 3: BORROWING PROCEDURES, BORROWING BASE, LETTER OF CREDIT SUBLIMIT, AND
POSSIBLE INCREASE IN TOTAL AGGREGATE COMMITMENT.

 

3.1 Disbursement of Loan Proceeds.

 

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the Business Day immediately
preceding the Maturity Date, each Lender severally and not jointly agrees to
make its Pro Rata Share of Loans to Borrower in such amounts as Borrower may
request that do not exceed in the aggregate at any one time outstanding, the
Commitment of such Lender (less such Lender’s Pro Rata Share of all L/C
Obligations, if any). Subject to the limitations set forth herein, Borrower may
borrow, repay, and reborrow under each Lender’s Commitment without premium or
penalty. In no event shall Lenders be obligated to make Loans to Borrower at any
time if, after giving effect to such Loans, the provisions of Section 3.6 would
be violated.

 

(b) Unless Administrative Agent otherwise consents, the aggregate amount of each
Eurodollar Borrowing shall be in an integral multiple of $1,000,000, but not
less than $5,000,000, the aggregate amount of each Reference Rate Borrowing
(other than Swing Line Advances or conversions of Swing Line Advances pursuant
to Section 3.1(h)(iv)) shall be in an integral multiple of $100,000, but not
less than $500,000, and the aggregate amount of each Swing Line Advance shall be
in an integral multiple of $100,000.

 

(c) The Loans made by Lenders pursuant to this Agreement shall be evidenced by
each Note.

 

-19-



--------------------------------------------------------------------------------

(d) A Request for Borrowing shall be irrevocable upon receipt by Administrative
Agent. Administrative Agent shall not be bound by any preliminary information
that it may give Borrower concerning a particular Eurodollar Rate before it
delivers the binding Eurodollar Rate notice in accordance with Section 3.3(b).

 

(e) Unless Administrative Agent otherwise consents, no more than ten (10)
Eurodollar Borrowings in the aggregate shall be outstanding at any one time;
provided, however, up to twelve (12) Eurodollar Borrowings in the aggregate may
be outstanding if Borrower pays to Administrative Agent an additional fee of
$250 per Eurodollar Borrowing with each Request for Borrowing after the tenth
(10th) such request.

 

(f) Administrative Agent will notify each Lender of its receipt of a Request for
Borrowing and of the amount of such Lender’s Pro Rata Share of that Borrowing by
1:00 p.m. on the date of timely receipt of a Request for Borrowing by Borrower.

 

(g) Each Lender will make the amount of its Pro Rata Share of each Borrowing
available to Administrative Agent for the account of Borrower at Administrative
Agent’s payment office (described on the signature page hereof) by 1:00 p.m. on
the date of such Borrowing requested by Borrower in funds immediately available
to Administrative Agent. Subject to the provisions of Article 6 and Section 3.7,
the proceeds of all such Loans will then be made available to Borrower by
Administrative Agent by wire transfer in accordance with written instructions
provided to Administrative Agent by Borrower of like funds as received by
Administrative Agent.

 

(h) The following procedures shall apply to Swing Line Advances:

 

(i) Not later than 3:30 p.m. on the Business Day on which a proposed Swing Line
Advance is to be made, Swing Line Lender must have received in writing a request
that a Swing Line Advance be made on that Business Day, stating that such
Advance shall be a Swing Line Advance, and stating the amount of the requested
Swing Line Advance.

 

(ii) The obligation of Swing Line Lender to make any Swing Line Advances is
subject to the conditions precedent in Section 6.2. Unless Swing Line Lender has
received notice (by telephone or in writing) from Administrative Agent
(including at the request of any Lender) prior to 4:00 p.m. on the date of the
proposed Swing Line Advance that one or more of the applicable conditions
specified in Article 6 is not then satisfied, then, subject to the terms and
conditions hereof, Swing Line Lender shall credit to the Account, from Swing
Line Lender’s funds, the amount of the requested Swing Line Advance; provided,
however, that after giving effect to any Swing Line Advance, (A) the aggregate
amount of all Swing Line Advances does not exceed $75,000,000, (B) the aggregate
outstanding amount of Loans (including all Swing Line Advances) plus the
aggregate outstanding L/C Obligations shall not exceed the Total Aggregate
Commitment, and (C) the aggregate outstanding amount of the Loans of any Lender,
plus such Lender’s Pro Rata Share of the aggregate outstanding amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the aggregate outstanding
amount of all Swing Line Advances shall not exceed such Lender’s Commitment; and
provided, further, that Borrower shall not use the proceeds of any Swing Line
Advance to refinance any outstanding Swing Line Advance.

 

(iii) On or before 11:00 a.m. on the second (2nd) Business Day following the
Business Day on which a Swing Line Advance is made, Swing Line Lender shall
request, on

 

-20-



--------------------------------------------------------------------------------

behalf of Borrower (which hereby irrevocably authorizes Swing Line Lender to so
request on its behalf), that Lenders make a Reference Rate Borrowing in the
amount of such Swing Line Advance.

 

(iv) Each Lender shall deliver to Administrative Agent (for the benefit of Swing
Line Lender) before 1:00 p.m. on the Business Day following the Business Day on
which notice has been sent to such Lender under Section 3.1(h)(iii) immediately
available funds in an amount equal to such Lender’s Pro Rata Share of such
Reference Rate Borrowing. Administrative Agent shall pay all such amounts
received to Swing Line Lender, which shall immediately apply such amounts to
such Swing Line Advance. Except to the extent expressly set forth herein, the
obligation of each Lender to make disbursements to Administrative Agent pursuant
to this Section 3.1(h)(iv) shall be absolute and unconditional.

 

(v) If for any reason any Swing Line Advance cannot be refinanced by a Reference
Rate Borrowing in accordance with Section 3.1(h)(iv), the request for Reference
Rate Borrowing submitted by Swing Line Lender as set forth herein shall be
deemed to be a request by Swing Line Lender that each of the Lenders fund its
risk participation in the relevant Swing Line Advance and each Lender’s payment
to Administrative Agent for the account of Swing Line Lender pursuant to Section
3.1(h)(iii) shall be deemed payment in respect of such participation. In such
event, Swing Line Lender shall be deemed irrevocably and unconditionally to have
sold and transferred to each Lender without recourse and, each Lender shall have
deemed to have irrevocably and unconditionally purchased and received, an
undivided interest and participation, to the extent of such Lender’s Pro Rata
Share, in all outstanding Swing Line Advances. Each Lender shall promptly (and
in any event within two (2) Business Days) pay to Administrative Agent (for the
benefit of Swing Line Lender) in immediately available funds an amount equal to
such Lender’s Pro Rata Share of the outstanding principal amount of such Swing
Line Advances. Administrative Agent shall pay all amounts received to Swing Line
Lender, which shall apply such amounts to such Swing Line Advances. Any amount
payable to Administrative Agent (for the benefit of Swing Line Lender) pursuant
to this Section 3.1(h)(v) and not paid within two (2) Business Days of the day
on which notice of such payment received from Administrative Agent shall bear
interest until paid at the Federal Funds Rate. If Lenders make any payment in
respect of Swing Line Advances as contemplated by this Section 3.1(h)(v) and
thereafter Administrative Agent or Swing Line Lender receives a payment on
account of any such Advance, then Administrative Agent or Swing Line Lender, as
appropriate, shall promptly pay to each Lender which funded its participation
therein an amount equal to such Lender’s Pro Rata Share thereof. The obligation
of each Lender to make payments under this Section 3.1(h)(v) shall be
unconditional and irrevocable and shall be made under all circumstances. If any
payment received on account of any Swing Line Advance and distributed to a
Lender as a participant under this Section 3.1(h)(v) is thereafter recovered
from Administrative Agent or Swing Line Lender in connection with any bankruptcy
or insolvency proceeding relating to Borrower or otherwise, then each Lender
which received such distribution shall, upon demand by Administrative Agent,
repay to Administrative Agent or Swing Line Lender, as applicable, such Lender’s
Pro Rata Share of the amount so recovered together with an amount equal to such
Lender’s Pro Rata Share (according to the proportion of (A) the total of such
Lender’s required repayment to (B) the total amount so recovered) of any
interest or other amount paid or payable by Administrative Agent or Swing Line
Lender in respect of the total amount so recovered.

 

-21-



--------------------------------------------------------------------------------

(vi) Swing Line Lender shall not be obligated to make any Swing Line Advance
pursuant to this Section 3.1(h) if the making of such Swing Line Advance would
result in an aggregate amount of Swing Line Advances which are outstanding and
not reimbursed by Lenders pursuant to Section 3.1(h)(iv) in excess of
$75,000,000. Swing Line Advances shall be considered Borrowings for all purposes
hereunder (including conditions to disbursement but excluding the notice
requirement of Section 3.2), subject only to the special reimbursement
obligations of Lenders pursuant to this Section 3.1(h). If Swing Line Lender is
excused from its obligation to make a requested Swing Line Advance by this
Section 3.1(h)(vi), then Borrower shall still be entitled to obtain the
requested Borrowing pursuant to the other provisions of Article 3, subject to
the conditions applicable to such Borrowings.

 

3.2 Reference Rate Borrowings. All Loans shall at all times constitute Reference
Rate Borrowings unless properly designated or redesignated as Eurodollar
Borrowings pursuant to Sections 3.3 or 3.4. Each request by Borrower for a new
Reference Rate Borrowing (except for Swing Line Advances) shall be made pursuant
to a Request for Borrowing received by Administrative Agent, at Administrative
Agent’s Lending Office, not later than 12:00 p.m. at least one (1) Business Day
prior to the date the Reference Rate Borrowing is to be funded to Borrower.
Administrative Agent will notify each Lender of its receipt of a Request for
Borrowing in accordance with Section 3.1(f).

 

3.3 Eurodollar Borrowing.

 

(a) Each request by Borrower for a Eurodollar Borrowing shall be made pursuant
to a Request for Borrowing received by Administrative Agent, at Administrative
Agent’s Lending Office, not later than 12:00 p.m. at least three (3) Business
Days before the first (1st) day of the applicable Interest Period.
Administrative Agent will notify each Lender of its receipt of a Request for
Borrowing in accordance with Section 3.1(f).

 

(b) At or about 12:00 p.m. two (2) Business Days prior to the first (1st) day of
the applicable Interest Period, Administrative Agent shall determine the
applicable Eurodollar Rate (which determination shall be conclusive in the
absence of manifest error) and shall promptly give notice of the same to
Borrower and Lenders by telephone or telecopier.

 

(c) Upon fulfillment of the applicable conditions set forth in Article 6, a
Eurodollar Borrowing shall become effective on the first (1st) day of the
applicable Interest Period.

 

(d) Administrative Agent in its sole discretion may require Borrower to request
any Eurodollar Borrowing of $100,000,000 or more, or any redesignation of a
Reference Rate Borrowing of $100,000,000 or more as a Eurodollar Borrowing, at a
time or on a day which is one (1) Business Day earlier than the deadline stated
above (or for redesignations of Reference Rate Borrowings, stated in Section
3.4) for making such a request.

 

(e) Nothing contained herein shall require Lenders to fund any Eurodollar
Borrowing in the London interbank eurodollar market.

 

-22-



--------------------------------------------------------------------------------

3.4 Redesignation of Borrowings.

 

(a) If any Eurodollar Borrowing is not repaid on the last day of the applicable
Interest Period, then such Borrowing automatically shall be redesignated as a
Reference Rate Borrowing on such date.

 

(b) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date until one (1) month preceding the
Maturity Date, Borrower may request that all or a portion of outstanding
Reference Rate Borrowings be redesignated as a Eurodollar Borrowing; provided
that the Interest Period for such Eurodollar Borrowing shall end on or before
the Maturity Date.

 

(c) Each redesignation of all or a portion of outstanding Reference Rate
Borrowings as a Eurodollar Borrowing shall be made pursuant to a written Request
for Redesignation of Borrowing. Not later than 12:00 p.m. at least three (3)
Business Days prior to the first (1st) day of the applicable Interest Period,
Administrative Agent shall have received, at Administrative Agent’s Lending
Office, a properly completed Request for Redesignation of Borrowing specifying
(i) the requested date of redesignation, (ii) the requested amount of Reference
Rate Borrowings to be redesignated as a Eurodollar Borrowing, and (iii) the
requested Interest Period. Administrative Agent may, in its sole and absolute
discretion, permit a Request for Redesignation of Borrowing to be made by
telecopier or by telephone (with confirmation sent promptly by telecopier) by
Borrower.

 

(d) Administrative Agent will notify each Lender of its receipt of a Request for
Redesignation by 2:00 p.m. on the date of timely receipt of a Request for
Redesignation from Borrower. All redesignations shall be made ratably according
to the respective outstanding principal amount of the Loans with respect to
which the Request for Redesignation was given is then held by each Lender.

 

(e) Unless Administrative Agent otherwise consents, the amount of Reference Rate
Borrowings to be redesignated as a Eurodollar Borrowing shall be an integral
multiple of $1,000,000, but not less than $5,000,000.

 

(f) With respect to any redesignation of Reference Rate Borrowing as a
Eurodollar Borrowing, at or about 12:00 p.m. two (2) Business Days prior to the
first (1st) day of the applicable Interest Period, Administrative Agent shall
determine the applicable Eurodollar Rate (which determination shall be
conclusive in the absence of manifest error) and shall promptly give notice of
the same to Borrower and Lenders by telephone or telecopier.

 

(g) Upon fulfillment of the applicable conditions set forth in this Agreement,
the redesignation of all or a portion of outstanding Reference Rate Borrowings
as a Eurodollar Borrowing shall become effective on the first (1st) day of the
applicable Interest Period.

 

(h) A Request for Redesignation of Borrowing shall be irrevocable upon receipt
by Administrative Agent.

 

(i) Nothing contained herein shall require Lenders to fund any Eurodollar
Borrowing resulting from redesignation of all or a portion of any of the
Reference Rate Borrowings in the London interbank eurodollar market.

 

-23-



--------------------------------------------------------------------------------

(j) Notwithstanding anything herein to the contrary, unless all of Lenders
otherwise agree, during the existence of a Default or an Event of Default, (i)
Borrower may not elect to have a Loan converted into a Eurodollar Borrowing and
(ii) each Eurodollar Borrowing shall, on the last day of its respective Interest
Period, be redesignated as a Reference Rate Borrowing.

 

3.5 Calculation of Borrowing Base.

 

(a) Borrowing Base Certificate; Approval. The Borrowing Base shall be calculated
at the times and in the manner set forth in this Section 3.5(a):

 

(i) Within forty-five (45) days after the end of each calendar quarter, and at
such other times as the Majority Lenders may reasonably require (provided that
such calculation is to be made as of the last day of a calendar month), Borrower
shall provide Administrative Agent with a Borrowing Base Certificate showing
Borrower’s calculations of the components of the Borrowing Base and such data
supporting such calculations as the Majority Lenders may require. The Majority
Lenders shall have a period of thirty (30) days following receipt of a Borrowing
Base Certificate to notify Administrative Agent (who shall notify Borrower) of
the Majority Lenders’ approval or disapproval thereof. Failure of the Majority
Lenders to so notify Administrative Agent and Administrative Agent to so notify
Borrower within such thirty (30) day period shall be deemed approval and such
Borrowing Base as set forth in such Borrowing Base Certificate shall be
effective as of the date approved (or deemed approved) by the Majority Lenders.
The amount so approved (or deemed approved) shall constitute the Borrowing Base
until such time as the Borrowing Base is redetermined in accordance with this
Section 3.5(a).

 

(ii) In the event that Administrative Agent (as requested by the Majority
Lenders) timely notifies Borrower of disapproval of a Borrowing Base
Certificate, then Administrative Agent shall, at the same time, notify Borrower
in writing of the amount of the Borrowing Base as reasonably determined by the
Majority Lenders and the basis of such determination, and the effective date
thereof (which shall be the date of the giving of such notice by Administrative
Agent), and such amount shall thereupon and thereafter constitute the Borrowing
Base which shall remain in effect until such time as the Borrowing Base is
redetermined in accordance with this Section 3.5(a). The Majority Lenders and
Borrower shall each cooperate in good faith with the other in the calculation of
the Borrowing Base in circumstances where the Majority Lenders disapprove a
Borrowing Base Certificate prepared by Borrower.

 

(iii) Each determination of the Borrowing Base in accordance with this Section
3.5(a) shall be binding and conclusive upon the parties hereto, and provided
that the Majority Lenders are not bound to rely on information and figures
provided by Borrower if the Majority Lenders determine in good faith that it
would be inappropriate to do so. Nothing contained herein shall be deemed to
restrict Borrower from submitting additional Borrowing Base Certificates to
Administrative Agent for the Majority Lenders’ approval at times other than
those required hereunder.

 

-24-



--------------------------------------------------------------------------------

(b) Amount of Borrowing Base. As used herein in the Agreement, the term
“Borrowing Base” shall have the meaning set forth in this Section 3.5(b):

 

(i) Except as set forth in Sections 3.5(b)(ii), (iii), and (iv), the Borrowing
Base shall consist of the Dollar amount equal to the sum of the following
Unencumbered Real Estate Inventory owned by Borrower or any Eligible Subsidiary
that is a Guarantor:

 

(A) Entitled Land. Fifty percent (50%) of the GAAP Value of all Entitled Land
(subject to the twenty percent (20%) limitation specified in Section
3.5(b)(iii)); plus

 

(B) Lots Under Development. Sixty-five percent (65%) of the GAAP Value of all
Lots Under Development; plus

 

(C) Units Under Construction and Completed Units. Ninety percent (90%) of the
GAAP Value of all Units Under Construction and Completed Units (subject to
adjustment for Completed Units as set forth in Section 3.5(b)(ii)); plus

 

(D) Escrow Proceeds Receivable. One hundred percent (100%) of the amount of
Escrow Proceeds Receivable.

 

(ii) Advance rates for Completed Units shall decrease as follows with the
passage of time following the dates such Units become Completed Units: (A) 180
days following the date such Units become Completed Units (other than with
respect to Model Units, as to which clause (C) shall apply) the applicable
advance rate shall decrease from ninety percent (90%) (as specified in Section
3.5(b)(i)(C) above) to fifty percent (50%); (B) 360 days following the date that
such Units become Completed Units (other than with respect to Model Units, as to
which clause (C) shall apply) the applicable advance rate shall decrease from
fifty percent (50%) to zero percent (0%) (i.e., no value shall be attributed to
the Borrowing Base); and (C) with respect to Model Units, 180 days following the
sale of the last production Unit in the applicable project relating to such
Model Unit, the applicable advance rate for such Model Units shall decrease from
ninety percent (90%) (as specified in Section 3.5(b)(i)(C) above) to zero
percent (0%) (i.e., no value shall be attributed to the Borrowing Base).

 

(iii) Anything in this Agreement to the contrary notwithstanding, in the event
that more than twenty percent (20%) of the Borrowing Base is attributable to
Entitled Land, then any Entitled Land in excess of such twenty percent (20%)
limitation shall have a zero percent (0%) advance rate (i.e., shall add no value
to the Borrowing Base).

 

(iv) Only Real Estate Inventory which is Unencumbered Real Estate Inventory may
be added to the Borrowing Base. Any Real Estate Inventory that is not
Unencumbered Real Estate Inventory shall have no value for purposes of the
Borrowing Base (i.e., a zero percent (0%) advance rate). Furthermore, Unentitled
Land shall have no value for purposes of the Borrowing Base (i.e., a zero
percent (0%) advance rate). Once Units or any other Real Estate Inventory are
sold and conveyed to a buyer, or otherwise cease to be owned by Borrower (or any
Eligible Subsidiary that is a Guarantor), the applicable advance rate shall
decrease to zero percent (0%), and Borrower shall not be entitled to have any
value for such assets attributed to the Borrowing Base.

 

3.6 Borrowing Base. The sum of the aggregate principal amount at any time
outstanding under the Loans plus the L/C Obligations shall not at any time
exceed either (a) the Total Aggregate

 

-25-



--------------------------------------------------------------------------------

Commitment, or (b) the Borrowing Base less Senior Unsecured Home Building Debt
(exclusive of the outstanding amount of the Loans and L/C Obligations).

 

3.7 Payments by Lenders to Administrative Agent.

 

(a) Unless Administrative Agent receives notice from a Lender on or prior to the
Closing Date or, with respect to any Borrowing after the Closing Date, at least
one (1) Business Day prior to the date of such Borrowing, that such Lender will
not make available as and when required hereunder to Administrative Agent for
the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Administrative Agent may assume that each Lender has made such amount
available to Administrative Agent in immediately available funds on the date of
Borrowing and Administrative Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If and to the extent any Lender shall not have made its
full amount available to Administrative Agent in immediately available funds as
and when required hereunder, that Lender shall on the Business Day following
such date of Borrowing make such amount available to Administrative Agent,
together with interest at the Federal Funds Rate for each day during such
period. A notice from Administrative Agent submitted to any Lender with respect
to amounts owing under this subsection (a) shall be conclusive, absent manifest
error. If such amount is so made available, then such payment to Administrative
Agent shall constitute such Lender’s Loan on the date of Borrowing for all
purposes of this Agreement. If such amount is not made available to
Administrative Agent on the Business Day following the date of Borrowing, then
Administrative Agent will notify Borrower of such failure to fund and, upon
demand by Administrative Agent, Borrower shall pay such amount to Administrative
Agent for Administrative Agent’s account, together with accrued interest thereon
for each day elapsed since the date of such Borrowing, at a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing.

 

(b) The failure of any Lender to make any Loan on any date of Borrowing shall
not relieve any other Lender of any obligation hereunder to make a Loan on such
date of Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Loan to be made by such other Lender on any date of
Borrowing.

 

3.8 Sharing of Payments, Etc. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Obligations made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its Pro Rata Share, such Lender shall
immediately (a) notify Administrative Agent of such fact, and (b) purchase from
the other Lenders such participations in the Obligations made by them as shall
be necessary to cause such purchasing Lender to share the excess payment pro
rata with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender, such purchase
shall to that extent be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 11.7) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation. Administrative Agent
will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 3.8 and will in
each case notify Lenders following any such purchases or repayments.

 

-26-



--------------------------------------------------------------------------------

3.9 Letter of Credit Sublimit.

 

(a) Amount and Terms of the Credit. Subject to the terms and upon the conditions
of this Agreement, an Issuing Bank shall issue letters of credit for the account
of Borrower and the Letter of Credit Subsidiaries from time to time up to but
not including the Maturity Date. The maximum aggregate principal amount which
remains undrawn under all outstanding Letters of Credit plus any Unreimbursed
Amount (the “L/C Obligations”) under this Agreement shall not exceed at any one
time outstanding the aggregate principal sum of THREE HUNDRED MILLION DOLLARS
($300,000,000) (the “L/C Commitment”).

 

(b) Amounts and Terms of Standby Letters of Credit. During the period from the
date of this Agreement to, but excluding, the Maturity Date, and subject to the
terms and conditions of this Agreement, upon Borrower’s request pursuant to
Section 3.9(c), an Issuing Bank shall issue one or more Financial Letters of
Credit or Performance Letters of Credit (each, a “Letter of Credit,” and
collectively, the “Letters of Credit”) for the account of Borrower or the
account of a Letter of Credit Subsidiary; provided that no Issuing Bank shall be
obligated to issue any Letter of Credit if, after giving effect thereto, (i) the
L/C Obligations would exceed the L/C Commitment, or (ii) the total aggregate
outstanding Loans plus the L/C Obligations would exceed the Total Aggregate
Commitment, or (iii) the Senior Unsecured Home Building Debt would exceed the
Borrowing Base, or (iv) the issuance of such Letter of Credit would violate one
or more policies of such Issuing Bank. All Letters of Credit shall be on the
applicable Issuing Bank’s standard forms of letters of credit at the time of
issuance.

 

(c) Request for Credit. Borrower, on or after the date of this Agreement, shall
give an Issuing Bank notice of its request for the issuance of a Letter of
Credit by delivering to such Issuing Bank (with a copy to Administrative Agent)
(i) a Request for Letter of Credit and (ii) a duly executed and completed L/C
Application on such Issuing Bank’s then current form (herein, an “L/C
Application”) not later than 11:00 a.m. at least four (4) Business Days prior to
the proposed issuance date. Such Request for Letter of Credit shall specify: (i)
the date on which the issuance of Letter of Credit is requested to be made
(which day shall be a Business Day); and (ii) the amount of the Letter of
Credit.

 

(d) Fees. For each Letter of Credit issued by an Issuing Bank (and upon any
renewal thereof), Borrower shall pay (i) to Administrative Agent, for the
account of each Lender in accordance with its Pro Rata Share, from Borrower’s
own funds a fee equal to the Applicable Margin for Eurodollar Borrowings times
the daily maximum amount available to be drawn under such Letter of Credit (the
“Letter of Credit Commission Fees”), and (ii) directly to the applicable Issuing
Bank for its own account, from Borrower’s own funds a fee equal to the greater
of (A) .125% per annum (based on a 360-day year) times the daily maximum amount
available to be drawn under such Letter of Credit, and (B) $250 per annum (the
“Letter of Credit Fronting Fees”). The Letter of Credit Commission Fees and the
Letter of Credit Fronting Fees payable under clauses (i) and (ii) above shall be
payable on (x) the eighth (8th) day of each quarter for fees accrued through the
last day of the preceding quarter and (y) on the Maturity Date; provided,
however, that with respect to the Letter of Credit Fronting Fees, any Issuing
Bank may, at its option, require that the Letter of Credit Fronting Fees be paid
quarterly in advance.

 

-27-



--------------------------------------------------------------------------------

(e) Conditions Precedent to Issuance of Letters of Credit. The obligation of any
Issuing Bank to issue, increase, or renew any Letter of Credit requested by
Borrower is subject to satisfaction of the following conditions precedent:

 

(i) Conditions to Borrowings shall be Satisfied. Each of the conditions
specified in Sections 6.1 and 6.2 to Borrowings shall also be applicable as
conditions precedent to the issuance, increase, amendment, or renewal of any
Letter of Credit.

 

(ii) L/C Application. The Issuing Bank requested to issue the Letter of Credit
shall have received from Borrower, in form and substance satisfactory to such
Issuing Bank, (A) a duly executed and completed L/C Application which L/C
Application shall set forth, among other things, the beneficiary, the amount,
and the term of the proposed Letter of Credit, and (B) a duly executed and
completed Request for Letter of Credit (in the form of Exhibit H).

 

(iii) Issuing Bank Approval. The Issuing Bank requested to issue, increase, or
renew the Letter of Credit shall have determined that the amount of any
requested, increased, or renewed Letter of Credit, the beneficiary thereof, and
the other terms contained in the documents pertaining to such Letter of Credit
are satisfactory to such Issuing Bank in the exercise of its reasonable
discretion.

 

(iv) Payment of Fees. In addition to and concurrently with the payment of the
fees described in Section 3.9(d), Borrower shall pay directly to the applicable
Issuing Bank its customary issuance, presentation, amendment, and other
processing fees, and all other standard costs and charges of such Issuing Bank
relating to letters of credit as from time to time in effect.

 

(v) Telephone Confirmation. Prior to the issuance, increase, amendment, or
renewal of any Letter of Credit, the applicable Issuing Bank shall confirm by
telephone or in writing with Administrative Agent that (A) Administrative Agent
has received a copy of the duly executed and completed L/C Application from
Borrower and, if not, the applicable Issuing Bank will provide Administrative
Agent with a copy thereof and (B) following the issuance, increase, amendment,
or renewal of such Letter of Credit, none of the limitations set forth in
Section 3.9 would be violated and that all conditions precedent to such issuance
have been satisfied.

 

(vi) Expiry Date. The expiry date of such requested Letter of Credit would not
occur more than three hundred sixty-four (364) days after the Maturity Date,
unless all the Lenders have approved such expiry date.

 

(vii) Order, Judgment, or Decree. No order, judgment, or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit, or any
law applicable to such Issuing Bank or any request or directive (whether or not
having the force of Law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to such Letter of
Credit any restriction, reserve, or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon

 

-28-



--------------------------------------------------------------------------------

such Issuing Bank any unreimbursed loss, cost, or expense which was not
applicable on the Closing Date and which such Issuing Bank in good faith deems
material to it.

 

(viii) Violation of Law. The issuance of such Letter of Credit would not violate
any Laws.

 

(ix) Lender Default. If a default of any Lender’s obligation to fund under
Section 3.9(h)(ii) exists or any Lender is at such time a Defaulting Lender,
then either (1) the applicable Issuing Bank shall have entered into satisfactory
arrangements with Borrower or such Lender to eliminate such Issuing Bank’s risk
with respect to such Lender or (2) after giving effect to such Letter of Credit,
the total outstanding amount under the Notes plus the L/C Obligations does not
exceed the Total Aggregate Commitment excluding the Commitment of such
Defaulting Lender.

 

(f) Subsidiary Letters of Credit. Borrower has requested that Letters of Credit
from time to time upon its request be issued by an Issuing Bank (the “Subsidiary
Letters of Credit”) with Borrower and any one or more of Borrower’s Subsidiaries
or Home Building Joint Ventures (collectively, the “Letter of Credit
Subsidiaries”) as the “account parties” (which would be liable under the
reimbursement agreements pertaining to such Subsidiary Letters of Credit)
thereunder. Subsidiary Letters of Credit shall constitute “Letters of Credit”
hereunder, and all terms and conditions specified above in this Section 3.9 with
respect to Letters of Credit shall be applicable to such Subsidiary Letters of
Credit. Without limiting the foregoing, any draws under such Subsidiary Letters
of Credit shall constitute Loans hereunder which Borrower is obligated to repay
(as more fully set forth in Section 3.9(b)(ii) above), all amounts remaining
undrawn on under all such Subsidiary Letters of Credit shall constitute part of
the “L/C Obligations,” and the fees and issuance procedures shall be as
specified above. In addition to all terms and conditions specified in Section
3.9(e) above to the issuance of Letters of Credit, it shall be a condition to
the issuance of any Subsidiary Letter of Credit that Borrower shall have
executed the Guaranty of the Subsidiary Letters of Credit as well as such other
documents as the applicable Issuing Bank and/or Administrative Agent may
reasonably request (and shall have reaffirmed such guaranty from time to time
upon Administrative Agent’s request). All waivers and releases made by Borrower
which are set forth in the Guaranty of the Subsidiary Letters of Credit are
incorporated herein by this reference and shall also be applicable to any Loans
(and Borrower’s obligation to repay such Loans) made or to be made under Section
3.9(b)(ii) with respect to draws under the Subsidiary Letters of Credit.

 

(g) Existing Letters of Credit. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date, shall
be subject to and governed by the terms and conditions hereof.

 

(h) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
Borrower and Administrative Agent thereof. Not later than 1:00 p.m. on the date
of any payment by an Issuing Bank under a Letter of Credit (each such date, an
“Honor Date”), Borrower shall reimburse such Issuing Bank through Administrative
Agent in an amount equal to the amount of such drawing; provided that if the
notice of drawing described in the preceding sentence is not received by
Borrower by 12:00 noon, then Borrower shall reimburse such Issuing Bank by 1:00
p.m. on the next succeeding Business Day in an amount equal to the amount of
such

 

-29-



--------------------------------------------------------------------------------

drawing together with interest at the rate applicable to Reference Rate
Borrowings. If Borrower fails to so reimburse such Issuing Bank by such time,
then Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (together with any interest thereon, the
“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof.
In such event, Borrower shall be deemed to have requested a Reference Rate
Borrowing to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 3.1 for the principal amount of Reference Rate Borrowings, but subject
to the amount of the unutilized portion of the Total Aggregate Commitment and
the conditions set forth in Article 6 (other than the delivery of a Request for
Borrowing). Any notice given by an Issuing Bank or Administrative Agent pursuant
to this Section 3.9(h)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii) Each Lender (including each Lender acting as an Issuing Bank) shall upon
any notice pursuant to Section 3.9(h)(i) make funds available to Administrative
Agent for the account of the applicable Issuing Bank at Administrative Agent’s
Lending Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 3:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of Section
3.9(h)(iii), each Lender that so makes funds available shall be deemed to have
made a Reference Rate Borrowing to Borrower in such amount. Administrative Agent
shall remit the funds so received to the applicable Issuing Bank.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Reference Rate Borrowing because the conditions set forth in Article 6 cannot be
satisfied or for any other reason, Borrower shall be deemed to have incurred
from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to Administrative Agent for
the account of the applicable Issuing Bank pursuant to Section 3.9(h)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 3.9.

 

(iv) Until each Lender funds its Reference Rate Borrowing or L/C Advance
pursuant to this Section 3.9(h) to reimburse the applicable Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the applicable
Issuing Bank.

 

(v) Each Lender’s obligation to make Reference Rate Borrowings or L/C Advances
to reimburse each Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 3.9(h), shall be absolute and unconditional and
shall not be affected by any circumstance, including: (A) any set-off,
counterclaim, recoupment, defense, or other right which such Lender may have
against the applicable Issuing Bank, Borrower, or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default; or (C) any other occurrence, event, or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Reference Rate Loans pursuant to this Section 3.9(h) is
subject to the conditions set forth in Article 6 (other than delivery by
Borrower of a Notice of Borrowing). No such making of an L/C

 

-30-



--------------------------------------------------------------------------------

Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse the applicable Issuing Bank for the amount of any payment made by the
applicable Issuing Bank under any Letter of Credit, together with interest as
provided herein.

 

(vi) If any Lender fails to make available to Administrative Agent for the
account of the applicable Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 3.9(h) by the time
specified in Section 3.9(h)(ii), the applicable Issuing Bank shall be entitled
to recover from such Lender (acting through Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable Issuing Bank at a rate per annum equal to the Federal Funds Rate from
time to time in effect. A certificate of the applicable Issuing Bank submitted
to any Lender (through Administrative Agent) with respect to any amounts owing
under this Section 3.9(h)(vi) shall be conclusive absent manifest error.

 

(i) Repayment of Participations.

 

(i) At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 3.9(h), if Administrative Agent receives
for the account of such Issuing Bank any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of cash collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by Administrative Agent.

 

(ii) If any payment received by Administrative Agent for the account of an
Issuing Bank pursuant to Section 3.9(h)(i) is required to be returned under any
of the circumstances described in Section 11.4 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Lender
shall pay to Administrative Agent for the account of such Issuing Bank its Pro
Rata Share thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.

 

(j) Obligations Absolute. The obligation of Borrower to reimburse each Issuing
Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional, and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii) the existence of any claim, counterclaim, set-off, defense, or other right
that Borrower or any Letter of Credit Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the applicable
Issuing Bank, or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby, or

 

-31-



--------------------------------------------------------------------------------

by such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii) any draft, demand, certificate, or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver, or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any Letter of
Credit Subsidiary.

 

Borrower and each Letter of Credit Subsidiary shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with Borrower’s or any Letter of Credit
Subsidiary’s instructions or other irregularity, Borrower and such Letter of
Credit Subsidiary will immediately notify the applicable Issuing Bank. Borrower
and each Letter of Credit Subsidiary shall be conclusively deemed to have waived
any such claim against the applicable Issuing Bank and its correspondents unless
such notice is given as aforesaid.

 

(k) Role of Issuing Bank. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, no Issuing Bank shall have any responsibility
to obtain any document (other than any sight draft, certificates, and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. No Issuing Bank, no Agent-Related
Person, nor any of their respective correspondents, participants, or assignees
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable, (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct, or (iii) the due execution, effectiveness,
validity, or enforceability of any document or instrument related to any Letter
of Credit or L/C Application. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. No
Issuing Bank, no Agent-Related Person, nor any of their respective
correspondents, participants, or assignees shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 3.9(j);
provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against an Issuing Bank, and an
Issuing Bank may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which were caused by such Issuing Bank’s willful misconduct or gross
negligence or such Issuing Bank’s willful failure to pay under any

 

-32-



--------------------------------------------------------------------------------

Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, each
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(l) Indemnification by Lenders. EACH LENDER SHALL, RATABLY IN ACCORDANCE WITH
ITS PRO RATA SHARE, INDEMNIFY EACH ISSUING BANK AND ITS RESPECTIVE DIRECTORS,
OFFICERS, AGENTS, AND EMPLOYEES (TO THE EXTENT NOT REIMBURSED BY BORROWER)
AGAINST ANY COST, EXPENSE, (INCLUDING ATTORNEY COSTS), CLAIM, DEMAND, ACTION,
LOSS, OR LIABILITY (EXCEPT SUCH AS RESULT FROM SUCH INDEMNITEES’ GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OR SUCH ISSUING BANK’S FAILURE TO PAY UNDER ANY
LETTER OF CREDIT AFTER THE PRESENTATION TO IT OF A REQUEST STRICTLY COMPLYING
WITH THE TERMS AND CONDITIONS OF THE LETTER OF CREDIT) THAT SUCH INDEMNITEES MAY
SUFFER OR INCUR IN CONNECTION WITH THIS SECTION 3.9 OR ANY ACTION TAKEN OR
OMITTED BY SUCH INDEMNITEES HEREUNDER.

 

(m) Applicability of ISP98. Unless otherwise expressly agreed by the applicable
Issuing Bank and Borrower when a Letter of Credit is issued, the rules of the
International Standby Practices 1998 published by the Institute of International
Banking Law & Practice (or such later version thereof as may be in effect at the
time of issuance) shall apply to each standby Letter of Credit.

 

(n) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

 

(o) Letter of Credit Information.

 

(i) Each Issuing Bank shall, no later than the first (1st) Business Day of each
month, provide to Administrative Agent a schedule of the Letters of Credit
issued by it, in form and substance reasonably satisfactory to Administrative
Agent, showing the date of issuance of each Letter of Credit, the account party,
the original face amount (if any), the expiration date, and the reference number
of any Letter of Credit outstanding at any time during such month, and

 

(ii) Administrative Agent shall provide to Lenders periodic information, but not
more often than quarterly, regarding outstanding Letters of Credit (including
issue date, expiry date, beneficiary, and amount), the amount of L/C
Obligations, and each Lender’s Pro Rata Share thereof.

 

(p) Letter of Credit Amount. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases hereof contemplated by such Letter of Credit or the Issuer Documents
related hereto, whether or not such maximum face amount is in effect at such
time.

 

(q) Cash Collateral. If, as of the Maturity Date, any Letter of Credit may
remain outstanding and partially or wholly undrawn, then Borrower shall, not
less than thirty (30) days prior to the Maturity Date, provide Administrative
Agent written notice of the same and Cash Collateralize

 

-33-



--------------------------------------------------------------------------------

the then-undrawn amount of all outstanding Letters of Credit (in an amount equal
to such outstanding amount determined as of the thirtieth (30th) day prior to
the Maturity Date and then increased or decreased, as applicable, on the
Maturity Date). Effective as of the time Borrower is required under this Section
3.9(q) or any other provision of this Agreement or the Loan Documents to Cash
Collateralize the then-undrawn amount of all outstanding Letters of Credit, if
Borrower chooses to Cash Collateralize the then-undrawn amounts by providing
cash or deposit accounts instead of providing back-up letters of credit, then
Borrower hereby grants to Administrative Agent, for the benefit of each Issuing
Bank and the Lenders, a security interest in all such designated cash or deposit
accounts, and all balances therein and all proceeds of the foregoing in an
amount equal to such undrawn amount of outstanding Letters of Credit. Cash
collateral shall be maintained in blocked, interest bearing deposit accounts at
Administrative Agent. Cash collateral shall be released from such Lien as and to
the extent that Letters of Credit expire or terminate or are drawn upon and
reimbursed.

 

3.10 Possible Increase in Total Aggregate Commitment.

 

(a) Lenders on the Closing Date shall be Lenders set forth on Schedule 1.1 on
the Closing Date.

 

(b) At any time after the Closing Date and prior to the date that is ninety (90)
days prior to the Maturity Date, Administrative Agent shall, without the consent
of Lenders (except as specified in this Section 3.10), from time to time at the
request of Borrower, increase the Total Aggregate Commitment by (i) admitting
additional Lenders hereunder (each a “Subsequent Lender”), or (ii) increasing
the Commitment of any Lender (each an “Increasing Lender”), subject to the
following conditions:

 

(A) each Subsequent Lender is an Eligible Assignee;

 

(B) Borrower executes (x) a new Note payable to the order of a Subsequent
Lender, or (y) a replacement Note payable to the order of an Increasing Lender;

 

(C) each Subsequent Lender executes and delivers to Administrative Agent a
signature page to this Agreement;

 

(D) after giving effect to the admission of any Subsequent Lender or the
increase in the Commitment of any Increasing Lender, the Total Aggregate
Commitment does not exceed $750,000,000 (less the amount of any reduction and
termination of the Total Aggregate Commitment pursuant to Section 4.17);

 

(E) each increase in the Total Aggregate Commitment shall be in the amount of
$10,000,000 or a greater integral multiple of $1,000,000;

 

(F) no admission of any Subsequent Lender shall increase the Commitment of any
existing Lender without the written consent of such Lender;

 

(G) no Default or Event of Default exists;

 

(H) no Lender shall be an Increasing Lender without the written consent of such
Lender; and

 

-34-



--------------------------------------------------------------------------------

(I) Administrative Agent and the applicable Subsequent Lender or Increasing
Lender, as the case may be, are satisfied that after giving effect to the
increase in the Total Aggregate Commitment, the Obligations constitute “senior
debt” under all Subordinated Debt of Borrower.

 

After the admission of any Subsequent Lender or increase in the Commitment of
any Increasing Lender, Administrative Agent shall promptly provide to each
Lender and to Borrower a new Schedule 1.1(a) to this Agreement (and each Lender
acknowledges that its percentage obligation under such Schedule will change in
accordance with its Pro Rata Share of the increased Total Aggregate Commitment).
In the event that there are any Loans outstanding after giving effect to an
increase in the Total Aggregate Commitment pursuant to this Section 3.10, upon
notice from Administrative Agent to each Lender, the amount of such Loans owing
to each Lender shall be appropriately adjusted to reflect the new Pro Rata
Shares of each Lender, and Borrower shall pay any amounts required pursuant to
Section 4.7.

 

ARTICLE 4: PAYMENTS AND FEES.

 

4.1 Principal and Interest.

 

(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Borrowing from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth herein both before and after
default and before and after maturity and judgment, with interest on overdue
interest to bear interest at the rate specified in Section 4.3. Upon any partial
prepayment or redesignation of outstanding Reference Rate Borrowings, interest
accrued through the date of such prepayment or redesignation shall be payable on
the next following Interest Payment Date and shall be deducted from the Account
on such date. Insufficient funds in the Account shall not excuse Borrower’s
obligation to pay accrued interest on the Interest Payment Date. Upon any
partial prepayment or payment in full or redesignation or conversion of any
Eurodollar Borrowing, or upon any payment or redesignation in full of all
outstanding Reference Rate Borrowings, interest accrued through the date of such
prepayment, payment, redesignation, or conversion shall be payable on the next
following Interest Payment Date.

 

(b) Interest on each Reference Rate Borrowing shall be computed on the basis of
a year of 360 days and the actual number of days elapsed, at the Reference Rate
times the total principal balance outstanding of Loans bearing interest at the
Reference Rate under each Note. Interest accrued on each Reference Rate
Borrowing shall be payable on each Interest Payment Date, commencing with the
first such date to occur after the Closing Date, and shall be deducted from the
Account on each such Interest Payment Date. Insufficient funds in the Account
shall not excuse Borrower’s obligation to pay accrued interest on the Interest
Payment Date. Administrative Agent shall use its best efforts to notify Borrower
of the amount of interest so payable prior to each Interest Payment Date, but
failure of Administrative Agent to do so shall not excuse payment of such
interest when payable. Except as otherwise provided in Section 4.3, the unpaid
principal amount of any Reference Rate Borrowing shall bear interest at a
fluctuating rate per annum equal to the Reference Rate plus the Applicable
Margin, if any, applicable to Reference Rate Borrowings. Each change in the
interest rate shall take effect simultaneously with the corresponding change in
the Reference Rate. Each change in the Reference Rate shall be effective as of
12:01 a.m. on the Business Day on which the change in the Reference Rate is
announced, unless otherwise specified in such announcement, in which case the
change shall be effective as so specified.

 

-35-



--------------------------------------------------------------------------------

(c) Interest on each Eurodollar Borrowing shall be computed on the basis of a
year of 360 days and the actual number of days elapsed. Interest accrued on each
Eurodollar Borrowing shall be payable on each Interest Payment Date and shall be
deducted from the Account on such date. Insufficient funds in the Account shall
not excuse Borrower’s obligation to pay accrued interest on the Interest Payment
Date. Administrative Agent shall use its best efforts to notify Borrower of the
amount of interest so payable prior to each such date, but failure of
Administrative Agent to do so shall not excuse payment of such interest when
payable. Except as otherwise provided in Section 4.3, the unpaid principal
amount of any Eurodollar Borrowing shall bear interest at a rate per annum equal
to the Eurodollar Rate for that Eurodollar Borrowing plus the Applicable Margin
applicable to Eurodollar Borrowings.

 

(d) If not sooner paid as required herein, then the principal indebtedness
evidenced by each Note shall be payable as follows:

 

(i) the amount, if any, by which the principal indebtedness evidenced by each
Note at any time exceeds the applicable Lender’s Commitment shall be payable
immediately;

 

(ii) the amount of each payment required pursuant to Section 4.14 shall be
payable as provided therein;

 

(iii) all outstanding Loans (other than Swing Line Advances) shall be payable on
the Maturity Date; and

 

(iv) each Swing Line Advance shall be payable on the earlier to occur of (A) the
date which is three (3) Business Days after such Swing Line Advance is made and
(B) the Maturity Date.

 

(e) All or any portion of the aggregate amount of all Loans at any time
outstanding may, at any time and from time to time, be paid or prepaid in whole
or in part, provided that (i) any partial prepayment shall be an integral
multiple of $1,000,000, (ii) any partial prepayment shall be in an amount not
less than $5,000,000, (iii) any payment or prepayment of all or any part of any
Eurodollar Borrowing on a day other than the last day of the applicable Interest
Period shall be made on a Business Day, as applicable, and shall be preceded by
at least three (3) Business Days written notice to Administrative Agent of the
date and amount of such payment or payments, and (iv) any prepayment of a
Eurodollar Borrowing prior to the last day of the applicable Interest Period
shall be accompanied by a prepayment fee calculated in accordance with Section
4.1(f) and any other amounts required to be paid pursuant to Section 4.7. In
addition, if at any time the amount of any Eurodollar Borrowing is reduced (by
payment, prepayment or conversion of a part thereof) to an amount less than
$5,000,000, then such Eurodollar Borrowing shall automatically convert into a
Reference Rate Borrowing, and on and after such date the right of Borrower to
continue such Borrowing as a Eurodollar Borrowing shall terminate.

 

(f) Prepayment fees shall be calculated as follows:

 

(i) $100 (for each Lender and for each Eurodollar contract); plus

 

(ii) any loss or expense arising from the liquidation or reemployment of funds
obtained by each Lender to maintain its Eurodollar Borrowings or from fees
payable to

 

-36-



--------------------------------------------------------------------------------

terminate the deposits from which such were obtained, which loss or expense
shall be calculated in accordance with Section 4.7.

 

Each Lender’s determination of the amount of any prepayment fee shall be
conclusive in the absence of manifest error.

 

Nothing contained in this Section 4.1 shall relieve Borrower from its obligation
to make interest payments to Lenders on each Interest Payment Date (in
accordance with the terms and conditions contained herein) in the event the
funds held in the Account are insufficient to make such interest payments on any
such Interest Payment Date.

 

4.2 Unused Fee. For the period commencing on the date of this Agreement and
ending on the Maturity Date, Borrower shall pay an unused fee each quarter to
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, computed on the basis of a year of 360 days and the actual number of
days elapsed, equal to the Applicable Margin for unused fees times the average
daily difference during such quarter between (a) the Total Aggregate Commitment
and (b) the total principal balance outstanding under the Notes plus the L/C
Obligations; provided, however, that the unused fee determined in accordance
with the foregoing calculation shall be increased by one-tenth of one percent
(0.10%) for any calendar quarter in which the average daily difference between
(x) the Total Aggregate Commitment and (y) the total principal balance
outstanding under the Notes plus the L/C Obligations, for that quarter and the
immediately preceding calendar quarter is more than seventy percent (70%) of the
Total Aggregate Commitment. (An example of the foregoing calculation of the
unused fee payable each quarter hereunder is set forth on Schedule 4.2.) The
unused fee shall be payable on (x) the eighth (8th) day of each quarter for fees
accrued through the last day of the preceding quarter and (y) on the Maturity
Date.

 

4.3 Late Payments. Should any installment of principal or interest or any fee or
cost or other amount payable under any Loan Document to Lenders not be paid
within three (3) Business Days of when due, it shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the sum of the
Reference Rate plus the Applicable Margin, if any, applicable to Reference Rate
Borrowings plus two percent (2.0%) per annum, to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including,
without limitation, interest on past due interest) shall be compounded monthly,
on the last day of each calendar month, to the fullest extent permitted by
applicable Law.

 

4.4 Taxes.

 

(a) Any and all payments by Borrower to or for the account of Administrative
Agent or any Lender (including any Lender in its capacity as an Issuing Bank)
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings, or similar charges, and all liabilities with
respect thereto, excluding, in the case of Administrative Agent or any Lender,
taxes imposed on or measured by its overall net income, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which Administrative Agent or
such Lender is organized or maintains a lending office (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings, or
similar charges and liabilities being hereinafter referred to as “Taxes”). If
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to Administrative Agent or any Lender,
then (i) the sum payable shall be increased as necessary so that after making
all required

 

-37-



--------------------------------------------------------------------------------

deductions (including deductions applicable to additional sums payable under
this Section 4.4), Administrative Agent and each Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii)
Borrower shall make such deductions, (iii) Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment, Borrower shall furnish to Administrative Agent (which shall forward the
same to such Lender, as applicable) the original or a certified copy of a
receipt evidencing payment thereof.

 

(b) In addition, Borrower agrees to pay any and all present or future stamp,
court, or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement, or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) If Borrower shall be required to deduct or pay any Taxes or Other Taxes from
or in respect of any sum payable under any Loan Document to Administrative Agent
or any Lender, then Borrower shall also pay to Administrative Agent or such
Lender, as applicable, at the time interest is paid, such additional amount that
Administrative Agent or such Lender, as applicable specifies is necessary to
preserve the after-tax yield (after factoring in all Taxes, including Taxes
imposed on or measured by net income) that Administrative Agent or such Lender,
as applicable would have received if such Taxes or Other Taxes had not been
imposed.

 

(d) Borrower agrees to indemnify Administrative Agent and each Lender for (i)
the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section
4.4) paid by Administrative Agent or such Lender, as applicable, (ii) amounts
payable under Section 4.4(c), and (iii) any liability (including additions to
Tax, penalties, interest, and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this Section 4.4(d) shall be made within thirty (30) days after the date
Administrative Agent or any Lender makes a demand therefor, accompanied by a
certificate described in Section 4.10.

 

(e) Before giving any notice under this Section 4.4, the affected Lender shall
designate a different Lending Office if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

 

4.5 Illegality.

 

(a) If any Lender determines that the introduction of any Law, or any change in
any Law or in the interpretation or administration of any Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make
Eurodollar Borrowings, then, on notice thereof by such Lender to Borrower
through Administrative Agent, any obligation of that Lender to make Eurodollar
Borrowings shall be suspended until such Lender notifies Administrative Agent
and Borrower that the circumstances giving rise to such determination no longer
exist.

 

(b) If a Lender determines that it is unlawful to maintain any Eurodollar
Borrowing, Borrower shall, upon its receipt of notice of such fact and demand
from such Lender (with a copy to

 

-38-



--------------------------------------------------------------------------------

Administrative Agent), prepay in full such Eurodollar Borrowings of such Lender
then outstanding, together with interest accrued thereon and amounts required
under Section 4.7, either on the last day of the Interest Period thereof, if
such Lender may lawfully continue to maintain such Eurodollar Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Borrowing. If Borrower is required to so prepay any Eurodollar
Borrowing, then concurrently with such prepayment, Borrower shall borrow from
the affected Lender, in the amount of such repayment, a Reference Rate
Borrowing.

 

(c) If the obligation of any Lender to make or maintain Eurodollar Borrowings
has been so terminated or suspended, then all Loans which would otherwise be
made by such Lender as Eurodollar Borrowings shall be instead Reference Rate
Borrowings.

 

(d) Before giving any notice to Administrative Agent under this Section 4.5, the
affected Lender shall designate a different Lending Office with respect to its
Reference Rate Borrowings if such designation will avoid the need for giving
such notice or making such demand and will not, in the judgment of such Lender,
be illegal or otherwise disadvantageous to such Lender.

 

4.6 Increased Costs and Reduction of Return.

 

(a) If any Lender (including any Lender in its capacity as an Issuing Bank)
determines that, due to either (i) the introduction of or any change (other than
any change by way of imposition of or increase in reserve requirements described
in Section 4.9 and other than a change in income tax rates or the manner of
computing income taxes of any Lender) in or in the interpretation of any law or
regulation or (ii) the compliance by that Lender with any guideline imposed or
request made by any central bank or other Governmental Authority after the date
hereof (whether or not having the force of law), there shall be any increase in
the cost to such Lender of agreeing to make or making, funding, or maintaining
any Eurodollar Borrowings or issuing or participating in Letters of Credit, then
if such Lender generally is assessing such amounts to its borrowers that are
similarly situated as Borrower, Borrower shall be liable for, and shall from
time to time, upon five (5) days prior notice and receipt of a certificate
described in Section 4.10 (with a copy of such notice and certificate to be sent
to Administrative Agent), pay to Administrative Agent for the account of such
Lender, additional amounts as are sufficient to compensate such Lender for such
increased costs.

 

(b) If any Lender shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation, (iii)
any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender (or
its Lending Office) or any corporation controlling such Lender with any Capital
Adequacy Regulation described in clauses (i) through (iii) above, affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy
and such Lender’s desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitment, Loans, Letters of
Credit, or obligations under this Agreement, then, upon five (5) days prior
notice (accompanied by a certificate described in Section 4.10) of such Lender
to Borrower through Administrative Agent, if such Lender generally is assessing
such amounts to its borrowers that are similarly situated as Borrower, Borrower
shall pay to such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender for such increase.

 

-39-



--------------------------------------------------------------------------------

(c) Before giving any notice under this Section 4.6, the affected Lender shall
designate a different Lending Office if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

 

4.7 Funding Losses. Borrower shall reimburse each Lender and hold each Lender
harmless from any loss or expense (to the extent not duplicative of a charge
imposed and paid under Section 4.1(f)) which such Lender may sustain or incur as
a consequence of:

 

(a) the failure of Borrower to borrow, continue, or redesignate a Loan after
Borrower has given (or is deemed to have given) a Request for Borrowing or a
Request for Redesignation of Borrowing; or

 

(b) any payment (including after acceleration of a Eurodollar Borrowing) of a
Eurodollar Borrowing on a day that is not the last day of the relevant Interest
Period (including any payment as a result of an adjustment to reflect new Pro
Rata Shares pursuant to Section 3.10); or

 

(c) the automatic conversion under Section 4.1(e) of any Eurodollar Borrowing to
a Reference Rate Borrowing on a day that is not the last day of the relevant
Interest Period;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Borrowings or from fees
payable to terminate the deposits from which such funds were obtained (but
excluding any loss of anticipated profit).

 

For purposes of calculating amounts payable by Borrower to Lenders under this
Section 4.7 (and Section 4.1(f) above), each Eurodollar Borrowing (and each
related reserve, special deposit, or similar requirement) shall be conclusively
deemed to have been funded at the Eurodollar Rate by a matching deposit or other
borrowing in the interbank eurodollar market for a comparable amount and for a
comparable period, regardless of whether such Eurodollar Borrowing is so funded.
Any Lender claiming compensation under this Section 4.7 shall provide to
Borrower a certificate setting forth in reasonable detail the amount of loss or
expense to be paid to it hereunder, which certificate shall be conclusive in the
absence of manifest error.

 

4.8 Inability to Determine Rates. If (a) Administrative Agent determines that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Borrowing, or (b) the Majority Lenders determine that the Eurodollar
Rate applicable pursuant to Section 4.1(c) for any requested Interest Period
with respect to a proposed Eurodollar Borrowing does not adequately and fairly
reflect the cost to such Lenders of funding such Borrowing, then, in the case of
(a), Administrative Agent will promptly so notify Borrower and each Lender and,
in the case of (b) such Lenders will promptly notify Administrative Agent and
Borrower. Thereafter, the obligation of Lenders to make or maintain Eurodollar
Borrowings, as the case may be, hereunder shall be suspended until
Administrative Agent (in the case of (a))revokes or Administrative Agent upon
the instruction of the Majority Lenders (in the case of (b)) revokes such notice
in writing. Upon receipt of such notice, Borrower may revoke any Request for
Borrowing or Request for Redesignation of Borrowing then submitted by it. If
Borrower does not revoke such Request, then Lenders shall make, convert, or
continue the Loans, as proposed by Borrower, in the amount specified in the
applicable notice submitted by Borrower, but such Loans shall be made,
converted, or continued as Reference Rate Borrowings instead of Eurodollar

 

-40-



--------------------------------------------------------------------------------

Borrowings. As of the date of this Agreement, neither Administrative Agent nor
any Lender has made the determination or is aware of the conditions referenced
in the first sentence of this Section 4.8.

 

4.9 Reserves on Eurodollar Borrowings. Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the FRB to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest or other costs on the unpaid principal amount of each
Eurodollar Borrowing equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided Borrower shall have received
at least fifteen (15) days’ prior written notice (with a copy to Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest shall be payable fifteen (15) days from receipt of such
notice.

 

4.10 Certificates of Lenders. Any Lender claiming reimbursement or compensation
under this Article 4 shall deliver to Borrower (with a copy to Administrative
Agent) a certificate setting forth in reasonable detail the amount payable to
such Lender hereunder and such certificate shall be conclusive and binding on
Borrower in the absence of manifest error.

 

4.11 Substitution of Lenders. Upon the receipt by Borrower from any Lender (an
“Affected Lender”) of a claim for compensation under Section 4.4, Section 4.6,
Section 4.7, or Section 4.9 or, to the extent such problem affects less than the
Majority Lenders, notice of a Lender’s inability to fund Eurodollar Borrowings
under Section 4.5, Borrower may, upon notice to such Lender and Administrative
Agent, replace such Lender by causing such Lender to assign its Commitment (with
the assignment fee to be paid by Borrower in such instance) pursuant to Section
11.6(b) to one or more other Lenders or Eligible Assignees procured by Borrower.
Borrower shall (a) pay (or cause to be paid) in full all principal, interest,
fees, and other amounts owing to such Lender through the date of replacement
(including any amounts payable pursuant to Section 4.4, Section 4.6, Section
4.7, and Section 4.9), and (b) release such Lender from its obligations under
the Loan Documents. Any Lender being replaced shall execute and deliver an
Assignment and Assumption with respect to such Lender’s Commitment and
outstanding Loans and participations in L/C Obligations.

 

4.12 Survival. The agreements and obligations of Borrower in Section 4.4,
Section 4.6, Section 4.7, and Section 4.9 shall survive for one (1) year
following termination of the Total Aggregate Commitment and the payment in full
of all Obligations.

 

4.13 Manner and Treatment of Payments. The amount of each payment hereunder or
on each Note shall be made without condition or deduction for any counterclaim,
defense, recoupment, or setoff to Administrative Agent for the account of each
applicable Lender in immediately available funds on the day of payment (which
must be a Business Day). Any payment received after 1:00 p.m. on any Business
Day, shall be deemed received on the next succeeding Business Day. The amount of
all payments received by Administrative Agent for the account of each Lender
shall be promptly paid by Administrative Agent to the applicable Lender(s) in
immediately available funds (and any such payment not remitted on the same
Business Day that it is deemed received by Administrative Agent shall thereafter
be payable by Administrative Agent to the applicable Lender(s) together with
interest at the overnight Federal Funds Rate, as such rate is reasonably
determined by Administrative Agent). Whenever any payment to be made hereunder
or on each Note is due on a day that is not a Business Day, payment shall be
made on the next succeeding Business Day; provided that the extension shall

 

-41-



--------------------------------------------------------------------------------

be included in the computation of interest owing on the next following Interest
Payment Date. Any payment of the principal of any Eurodollar Borrowing shall be
made on a Business Day as applicable.

 

4.14 Mandatory Prepayment. In the event that the aggregate principal amount of
the outstanding Loans plus the L/C Obligations at any time exceeds the
limitations specified in Section 3.6 (whether because of the outstanding amount
of the Loans or L/C Obligations, or because of the other outstanding Senior
Unsecured Home Building Debt), Borrower shall, within three (3) Business Days,
make a prepayment of the Loans in such amount as is necessary to cause the
amount of outstanding Loans plus L/C Obligations to comply with the limitations
of Section 3.6. In the event that, after any prepayment pursuant to the
immediately preceding sentence, the L/C Obligations exceed the Borrowing Base,
Borrower shall, within three (3) Business Days, upon demand by Administrative
Agent, Cash Collateralize the outstanding L/C Obligations in the amount by which
the outstanding L/C Obligations exceed the Borrowing Base. At such time as the
Borrowing Base once again equals or exceeds the outstanding Loans and L/C
Obligations, and provided no other Default or Event of Default exists, any cash
used to Cash Collateralize the outstanding L/C Obligations, together with any
interest accrued thereon, shall be remitted to Borrower and any back-up letters
of credit used to Cash Collateralize the outstanding L/C Obligations shall be
terminated.

 

4.15 Other Fees. Borrower shall pay to Administrative Agent, for its account and
the account of Arranger and Lenders, the fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

4.16 Voluntary Prepayment and Termination of Credit Facility Upon Change of
Control. Upon any Change of Control, Borrower may terminate, upon written,
irrevocable notice to Administrative Agent, this Agreement and the credit
facility hereunder, provided that at the time of such Change in Control,
Borrower shall have (a) repaid the outstanding Loans in full, and otherwise paid
and performed all other outstanding Obligations, and (b) Cash Collateralized all
outstanding L/C Obligations and any payment or reimbursement obligations of
Borrower and any Letter of Credit Subsidiaries in the manner specified in the
last full paragraph of Section 9.2; and, notwithstanding any termination of this
Agreement or the credit facility hereunder, Borrower and any Letter of Credit
Subsidiaries or any other Persons in any way liable or responsible for the
repayment of the L/C Obligations shall continue to be liable and responsible
therefor, and the Issuing Banks, Administrative Agent, Lenders, and any other
obligees with respect thereto shall continue to retain all of their repayment
rights and other rights with respect thereto, including those specified in such
last full paragraph of Section 9.2.

 

4.17 Optional Commitment Reduction and Termination. Borrower may, upon written,
irrevocable notice to Administrative Agent received by 12:00 p.m. five (5)
Business Days prior to the date of any requested reduction or termination, from
time to time permanently reduce the Total Aggregate Commitment; provided that
(a) any such partial reduction shall be in the amount of $10,000,000 or any
greater integral multiple of $1,000,000, and (b) Borrower shall not terminate or
reduce the Total Aggregate Commitment if, after giving effect thereto and to any
concurrent prepayments hereunder, the aggregate principal amount of the
outstanding Loans plus the L/C Obligations would exceed the Total Aggregate
Commitment; provided, further, that the Total Aggregate Commitment may be
terminated if, at the time of such termination Borrower shall have (i) repaid
the outstanding Loans in full, and otherwise paid and performed all other
outstanding Obligations, and (ii) Cash Collateralized all outstanding L/C
Obligations and any payment or reimbursement obligations of Borrower and any
Letter of Credit Subsidiaries in the manner specified in the last full paragraph
of Section 9.2; and, notwithstanding any termination of this Agreement or the

 

-42-



--------------------------------------------------------------------------------

credit facility hereunder, Borrower and any Letter of Credit Subsidiaries or any
other Persons in any way liable or responsible for the repayment of the L/C
Obligations continue to be liable and responsible therefor, and the Issuing
Banks, Administrative Agent, Lenders, and any other obligees with respect
thereto continue to retain all of their repayment rights and other rights with
respect thereto, including those specified in such last full paragraph of
Section 9.2. Administrative Agent will promptly notify Lenders of any such
notice of termination or reduction of the Total Aggregate Commitment. Any
reduction of the Total Aggregate Commitment shall be applied to the Commitment
of each Lender according to its Pro Rata Share.

 

ARTICLE 5: SECURITY. Except for cash collateral with respect to the L/C
Obligations that may be required under certain circumstances as provided in
Section 3.9(q), Section 4.14, Section 4.16, Section 4.17, Section 9.2, or as
otherwise expressly provided herein, the Obligations shall be unsecured.

 

ARTICLE 6: CONDITIONS.

 

6.1 Conditions to Effectiveness of this Agreement and Disbursement of First
Borrowings. The effectiveness of this Agreement and the obligation of Lenders to
make the first disbursement of Loans are expressly conditioned upon satisfaction
of all of the following conditions precedent:

 

(a) Administrative Agent shall have received the following original executed
documents (in form and substance reasonably satisfactory to Administrative Agent
and legal counsel for Administrative Agent and in sufficient number for
Administrative Agent and each Lender):

 

(i) this Agreement;

 

(ii) each Note;

 

(iii) the Guaranty, the Guaranty of the Subsidiary Letters of Credit, and the
Contribution Agreement;

 

(iv) the Opinion of Counsel;

 

(v) a certified copy of resolutions of the board of directors of Borrower
authorizing the execution of the Loan Documents, together with an incumbency
certificate executed by the corporate secretary of Borrower;

 

(vi) a certified copy of resolutions of the board of directors of each Guarantor
authorizing the execution of the Guaranty, together with an incumbency
certificate executed by the corporate secretary of each Guarantor;

 

(vii) a Borrowing Base Certificate calculated as of March 31, 2004, showing
Borrower to be in compliance with Sections 3.6 and 8.18; and

 

(viii) such other agreements, instruments, and documents as any Lender shall
reasonably request.

 

(b) Administrative Agent shall have received evidence reasonably satisfactory to
Administrative Agent and legal counsel to Administrative Agent that each of
Borrower and each

 

-43-



--------------------------------------------------------------------------------

Guarantor has been duly incorporated, or formed, as the case may be, is validly
existing, and is in good standing under the laws of the state of its
incorporation or formation, as the case may be, is duly qualified to do business
as, and is in good standing as, a foreign corporation in each jurisdiction in
which the conduct of its business or the ownership or leasing of its properties
makes such qualification necessary (except where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect), and has all
requisite power and authority to conduct its business and to own and lease its
properties.

 

(c) The Existing Agreement shall have been terminated by written notice from
Borrower to Administrative Agent. Each of the Lenders hereunder that is a Lender
under the Existing Agreement hereby waives any requirement set forth in the
Existing Agreement that Borrower provide notice prior to prepayment of the Loans
thereunder and consents to the termination of all “Commitments” under the
Existing Agreement. The waiver set forth herein is limited as provided herein
and shall not be deemed to be a waiver or consent to any deviation from the
terms of this Agreement or the other Loan Documents.

 

(d) Borrower shall have paid all fees due and payable pursuant to the Fee
Letter.

 

6.2 Conditions for Subsequent Borrowings. The obligation of Lenders to make any
Borrowing (including the first and any subsequent Borrowing) is subject to the
following conditions precedent:

 

(a) the representations and warranties contained in Article 7 shall be correct
in all material respects on and as of the date of the Borrowing, as though made
on and as of that date, and no Default or Event of Default shall have occurred
and be continuing or result from such Borrowing; and

 

(b) Borrower shall, at its sole expense, deliver or cause to be delivered to
Administrative Agent, in form and substance reasonably satisfactory to
Administrative Agent, a Request for Borrowing.

 

ARTICLE 7: REPRESENTATIONS AND WARRANTIES OF BORROWER.

 

Borrower represents and warrants to each Lender that:

 

7.1 Incorporation, Qualification, Powers, and Capital Stock. Borrower is a
corporation duly incorporated, validly existing, and in good standing under the
laws of the state of Delaware, is duly qualified to do business as, and is in
good standing as, a foreign corporation in each jurisdiction in which the
conduct of its business or the ownership or leasing of its properties makes such
qualification necessary, and has all requisite power and authority to conduct
its business and to own and lease its properties (except where the failure to be
so qualified could not reasonably be expected to have a Material Adverse
Effect). All outstanding shares of capital stock of Borrower are duly
authorized, validly issued, fully paid, nonassessable, and issued in compliance
with all applicable state and federal securities and other Laws except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect.

 

-44-



--------------------------------------------------------------------------------

7.2 Execution, Delivery, and Performance of Loan Documents.

 

(a) Borrower has all requisite power and authority to execute and deliver, and
to perform all of its obligations under, the Loan Documents.

 

(b) Each Guarantor has all requisite power and authority to execute and deliver,
and to perform all of its obligations under, the Guaranty.

 

(c) The execution and delivery by Borrower of, and the performance by Borrower
of each of its obligations under, each Loan Document to which it is a party, and
the execution and delivery by each Guarantor of, and the performance by each
Guarantor of each of its obligations under the Guaranty, have been duly
authorized by all necessary action and do not and will not:

 

(i) require any consent or approval not heretofore obtained of any stockholder,
security holder or creditor of Borrower, any Subsidiary, or any Guarantor;

 

(ii) violate any provision of the certificate of incorporation or bylaws of
Borrower or any Guarantor or any provision of the articles or certificate of
incorporation, bylaws, or partnership agreement of any Subsidiary;

 

(iii) result in or require the creation or imposition of any lien, claim, or
encumbrance (except to the extent that any lien is created under this Agreement)
upon or with respect to any property now owned or leased or hereafter acquired
by Borrower, any Subsidiary, or any Guarantor;

 

(iv) violate any provision of any Law, order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to
Borrower, any Subsidiary (other than an Excluded Subsidiary), or any Guarantor;
or

 

(v) result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other material agreement, lease, or instrument to which
Borrower, any Subsidiary (other than an Excluded Subsidiary), or any Guarantor
is a party or by which Borrower, any such Subsidiary, or any Guarantor or any
property of Borrower, any such Subsidiary, or any Guarantor is bound or
affected.

 

(d) Borrower, each Subsidiary (other than an Excluded Subsidiary), and each
Guarantor are not in default under any Law, order, writ, judgment, injunction,
decree, determination, award, indenture, agreement, lease, or instrument
described in Sections 7.2(c)(iv) or 7.2(c)(v), where such default could
reasonably be expected to have a Material Adverse Effect.

 

(e) No authorization, consent, approval, order, license, permit, or exemption
from, or filing, registration, or qualification with, any Governmental Authority
not heretofore obtained is or will be required under applicable Law to authorize
or permit the execution, delivery, and performance by Borrower or any Guarantor
of, all of its obligations under, the Loan Documents.

 

(f) Each of the Loan Documents to which Borrower is a party, when executed and
delivered, will constitute the legal, valid, and binding obligations of
Borrower, and the Guaranty,

 

-45-



--------------------------------------------------------------------------------

when executed and delivered, will constitute the legal, valid, and binding
obligation of each Guarantor, each enforceable against such Person in accordance
with its terms, except as enforcement may be limited by Debtor Relief Laws or
equitable principles relating to the granting of specific performance or other
equitable remedies as a matter of judicial discretion.

 

7.3 Compliance with Laws and Other Requirements. Borrower is in compliance with
all Laws and other requirements applicable to its business and has obtained all
Material authorizations, consents, approvals, orders, licenses, permits, and
exemptions from, and has accomplished all filings, registrations, or
qualifications with, any Governmental Authority that is necessary for the
transaction of its business, in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect and except
for authorizations, consents, approvals, orders, licenses, permits, and
exemptions relating to the development, construction, and sale of real property
that Borrower is in the process of obtaining or intends to obtain in the
ordinary course of business.

 

7.4 Subsidiaries.

 

(a) Exhibit J correctly sets forth, as of the last day of the most recent fiscal
quarter of Borrower, the names and jurisdictions of incorporation or formation
of all Subsidiaries, Homebuilding Joint Ventures, and other entities in which
Borrower has a direct or indirect ownership interest (but excluding
publicly-traded Persons in which Borrower, directly or indirectly, holds less
than a five percent (5%) ownership interest). Except as described in Exhibit J,
as of the end of the most recent fiscal quarter of Borrower, excluding
publicly-traded Persons in which Borrower, directly or indirectly, holds less
than a five percent (5%) ownership interest, Borrower does not own any capital
stock or ownership interest in any Person other than its Subsidiaries and
Homebuilding Joint Ventures. All outstanding shares of capital stock or
ownership interests, as the case may be, of each Subsidiary (other than an
Excluded Subsidiary) and Homebuilding Joint Venture that are owned by Borrower
or any Subsidiary are (i) owned of record and beneficially by Borrower and/or by
one (1) or more Subsidiaries, free and clear of all material liens, claims,
encumbrances, and rights of others, and are (ii) duly authorized, validly
issued, fully paid, nonassessable (except for capital calls or contribution
requirements in connection with ownership interests in Homebuilding Joint
Ventures), and issued in compliance with all applicable state and federal
securities and other Laws, except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect. Borrower may update
Exhibit J from time to time by sending written notice to Administrative Agent.

 

(b) Each Subsidiary (other than an Excluded Subsidiary) is a corporation,
partnership, or limited liability company duly incorporated or formed, validly
existing, and in good standing under the laws of its respective jurisdiction of
incorporation or formation, is duly qualified to do business as, and is in good
standing as, a foreign corporation, partnership, or limited liability company in
each jurisdiction in which the conduct of its business or the ownership or
leasing of its properties makes such qualification necessary (except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect), and has all requisite power and authority to conduct its
business and to own and lease its properties.

 

(c) Each Subsidiary (other than an Excluded Subsidiary) is in compliance with
all Laws and other requirements applicable to its business and has obtained all
authorizations, consents, approvals, orders, licenses, permits, and exemptions
from, and has accomplished all filings, registrations, or qualifications with,
any Governmental Authority that is necessary for the transaction of its
business, in each case except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect and except for consents, approvals,
orders, licenses, permits, and

 

-46-



--------------------------------------------------------------------------------

exemptions relating to the development, construction, and sale of real property
that each such Subsidiary is in the process of obtaining or intends to obtain in
the ordinary course of business.

 

7.5 Financial Statements of Borrower and its Subsidiaries. Borrower has
furnished to Lenders that are parties to this Agreement on the Closing Date a
copy of the Form 10-K of Borrower and its Subsidiaries for the period ended
December 31, 2003, and a copy of the Form 10-Q of Borrower and its Subsidiaries
dated as of March 31, 2004, (and with respect to the March 31, 2004 Form 10-Q
the other information required by Section 8.1(b) was also furnished to Lenders).
The financial statements and the notes thereto included in such Form 10-K and
such Form 10-Q fairly present in all material respects the consolidated
financial position of Borrower and its Subsidiaries as at the dates specified
therein and the consolidated results of operations and cash flows for the
periods then ended, all in conformity with GAAP.

 

7.6 No Material Adverse Change. There has been no material adverse change in the
condition, financial or otherwise, of Borrower and its Subsidiaries (excluding
the Excluded Subsidiaries), taken as a whole, from the financial condition of
Borrower and its Subsidiaries (excluding the Excluded Subsidiaries), taken as a
whole, since March 31, 2004, and Borrower and its Subsidiaries (excluding the
Excluded Subsidiaries), taken as a whole, do not have any material liability
incurred outside of the ordinary course of business or, to the best knowledge of
Borrower, material contingent liability, not reflected or disclosed in the
financial statements or notes thereto described in Section 7.5 (or, to the
extent that financial statements have been delivered pursuant to Section 8.1, in
the most recently delivered financial statements), or otherwise disclosed to
Administrative Agent in writing.

 

7.7 Tax Liability. Borrower and each Subsidiary (other than an Excluded
Subsidiary) have filed all material tax returns (federal, state, and local)
required to be filed by them and have paid all material taxes shown thereon to
be due and all property taxes due, including interest and penalties, if any. To
the best knowledge of Borrower, there does not exist any substantial likelihood
that any Governmental Authority will successfully assert a tax deficiency
against Borrower or any Subsidiary (other than an Excluded Subsidiary) that
could reasonably be expected to have a Material Adverse Effect that has not been
adequately reserved against in the financial statements described in Section 7.5
(or, to the extent that financial statements have been delivered pursuant to
Section 8.1, in the most recently delivered financial statements). Borrower and
each Subsidiary (other than an Excluded Subsidiary) have established and are
maintaining adequate reserves for tax liabilities, if any, sufficient to comply
with GAAP.

 

7.8 Litigation. There are no actions, suits, proceedings, claims, or disputes
pending or, to the best knowledge of Borrower, threatened against Borrower or
any Subsidiary (other than an Excluded Subsidiary), or any property of Borrower
or any Subsidiary (other than an Excluded Subsidiary), before any Governmental
Authority which could reasonably be expected to have a Material Adverse Effect.

 

7.9 Pension Plan. Neither Borrower nor any Subsidiary (other than an Excluded
Subsidiary) maintains or contributes to any Plan (other than (a) the 401(k)
plans presently sponsored by Borrower as to which Borrower has complied with all
applicable Laws (except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect), and (b) Plans of any Persons formed
or acquired by Borrower or any Subsidiary as permitted under Section 8.14 or
8.19).

 

-47-



--------------------------------------------------------------------------------

7.10 Regulations U and X; Investment Company Act. Neither Borrower nor any
Subsidiary (other than an Excluded Subsidiary) is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin stock” within the meanings of
Regulation U of the FRB. No part of the Loans will be used to purchase or carry
any margin stock (except for purchases of Borrower’s stock by, or on behalf of,
Borrower otherwise permitted hereunder and that is subsequently retired or
retained by Borrower as treasury stock), or to extend credit to others for that
purpose, or for any purpose that violates the provisions of Regulations U or X
of the FRB. Neither Borrower nor any Subsidiary (other than an Excluded
Subsidiary) is or is required to be registered under the Investment Company Act
of 1940.

 

7.11 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.

 

7.12 Environmental Compliance. In connection with the acquisition of properties,
Borrower and its Subsidiaries (other than the Excluded Subsidiaries) generally
conduct in the ordinary course of business a review of the environmental
condition of such properties and any claims alleging potential liability or
responsibility for violation of Environmental Laws. In the course of the
operation of its business, nothing has come to the attention of Borrower or any
of its Subsidiaries (other than the Excluded Subsidiaries) causing it to
conclude that there are any violations of Environmental Laws or claims alleging
potential liability or responsibility for violation of Environmental Laws that
could reasonably be expected to have a Material Adverse Effect.

 

7.13 Solvent. Borrower and its Subsidiaries are, on a consolidated basis,
Solvent.

 

7.14 Senior Debt. All obligations under this Agreement and the other Loan
Documents to pay principal, interest, fees, and other amounts included in the
Obligations are senior debt under the terms of all Subordinated Debt of Borrower
and its Subsidiaries (other than the Excluded Subsidiaries).

 

ARTICLE 8: COVENANTS OF BORROWER.

 

As long as any Note remains unpaid or any other Obligations remain outstanding
or any Commitment remains in effect:

 

8.1 Reporting Requirements. Borrower shall cause to be delivered to
Administrative Agent, in form and detail satisfactory to Administrative Agent
(for prompt distribution by Administrative Agent to Lenders):

 

(a) as soon as practicable and in any event within fifteen (15) days after the
occurrence of a Default or an Event of Default becomes known to Borrower, a
written statement setting forth the nature of the Default or Event of Default
and the action that Borrower proposes to take with respect thereto;

 

(b) as soon as available and in any event within forty-five (45) days after the
end of each of the first three (3) quarters of each calendar year, a Form 10-Q
of Borrower and its Subsidiaries as of the end of the quarter most recently
ended, and unaudited consolidated balance sheets, statements of income,
stockholders equity, and cash flows of Borrower and unaudited consolidating
balance sheets and statements of income of its Subsidiaries in the form
previously delivered to and approved by

 

-48-



--------------------------------------------------------------------------------

Administrative Agent, for such period, all in reasonable detail and duly
certified (subject to year-end audit adjustments) by the chief financial
officer, corporate controller, or treasurer of Borrower;

 

(c) as soon as available and in any event within ninety (90) days after the end
of each calendar year, a Form 10-K and a consolidating (unaudited) and
consolidated balance sheet of Borrower and its Subsidiaries as of the end of the
year most recently ended and consolidated statements of income, stockholders
equity, and cash flows of Borrower and its Subsidiaries for such year, setting
forth in each case in comparative form the corresponding figures for the
preceding fiscal year, such financial statements to be audited by and with the
opinion of Ernst & Young LLP (or its successors), KPMG (or its successors),
Price Waterhouse Coopers (or its successors), Deloitte & Touche (or its
successors), or any other independent certified public accountants of recognized
standing selected by Borrower and reasonably acceptable to Administrative Agent,
which opinion shall be unqualified except as to such matters as are acceptable
to the Majority Lenders (“Acceptable Audit Opinion”);

 

(d) as soon as available and in any event within ninety (90) days after the end
of each such Guarantor’s fiscal year, unaudited balance sheets and statements of
income of such Guarantor, all in reasonable detail and duly certified by the
chief financial officer, corporate controller, or treasurer of Borrower;

 

(e) at the time of the delivery of the financial statements described in
Sections 8.1(b), (c), and (d), a certificate of the chief financial officer,
corporate controller, or the treasurer of Borrower (i) stating that to the
knowledge of such officer no Default or Event of Default exists, or if such an
event exists, stating the nature thereof and the action that Borrower proposes
to take with respect thereto, and (ii) demonstrating in reasonable detail that
Borrower was in compliance during the applicable period with the covenants set
forth in Sections 8.15, 8.17, 8.18, 8.19, and 8.20, (including a reconciliation
of the amounts used to calculate the covenants pursuant to Sections 8.18, 8.19,
and 8.20 to such financial statements);

 

(f) as soon as available and in any event within forty-five (45) days after the
end of each calendar year, a projected operating budget of Borrower for the
succeeding twelve (12) months; and including for each of Borrower’s real estate
development projects for each quarter (i) the number of projected closings of
Units, and (ii) projected revenue (including the aggregate of all amounts
projected to be generated from any source in connection with the sale of Units
to the public);

 

(g) promptly upon Borrower learning thereof, notice in writing of any action,
suit, or proceeding before any Governmental Authority which could reasonably be
expected to have a Material Adverse Effect;

 

(h) such other information about the business, assets, operation, or condition,
financial or otherwise, of Borrower or any Subsidiary, as any Lender (through
Administrative Agent) may reasonably request from time to time;

 

(i) as soon as available and in any event within forty-five (45) days after the
end of each calendar quarter, a residential development summary substantially in
the form previously submitted to Administrative Agent;

 

(j) as soon as practicable, and in any event within forty-five (45) days after
the end of each calendar quarter, monthly projections for the next succeeding
twelve (12) month period of cash

 

-49-



--------------------------------------------------------------------------------

flow for Borrower (except for the March 31 reporting which may be for the next
succeeding nine (9) months), in the form previously delivered to each Lender;
and

 

(k) as soon as practicable, and in any event within forty-five (45) days after
the end of each calendar quarter, reports showing the actual operating results
for the calendar quarter most recently ended compared to the budget provided in
accordance with Section 8.1(f).

 

8.2 Payment of Taxes and Other Potential Liens. Borrower shall pay and discharge
promptly, and cause each Subsidiary (other than an Excluded Subsidiary) to pay
and discharge promptly, all material taxes, assessments, and governmental
charges or levies imposed upon it, upon its property or any part thereof, upon
its income or profits or any part thereof, except that neither Borrower nor any
such Subsidiary shall be required to pay or cause to be paid any tax,
assessment, charge, or levy that is not yet past due, or being actively
contested in good faith by appropriate proceedings, as long as Borrower or such
Subsidiary, as the case may be, has established and maintains adequate reserves
for the payment of the same and, by reason of nonpayment, no material property
of Borrower or any such Subsidiary is in danger of being lost or forfeited.

 

8.3 Preservation of Existence. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, Borrower shall
preserve and maintain, and cause each Subsidiary (other than an Excluded
Subsidiary) to preserve and maintain, its corporate, partnership, or limited
liability company existence, as the case may be, and all licenses, rights,
franchises, and privileges in the jurisdiction of its incorporation or formation
and all authorizations, consents, approvals, orders, licenses, permits, or
exemptions from, or registrations or qualifications with, any Governmental
Authority that are necessary for the transaction of its business, and qualify
and remain qualified, and cause each Subsidiary (other than an Excluded
Subsidiary) to qualify and remain qualified, to do business as a foreign
corporation or partnership in each jurisdiction in which such qualification is
necessary in view of its business or the ownership or leasing of its properties;
provided that Borrower may, so long as no Default or Event of Default exists or
would result therefrom, dissolve, liquidate, or merge out of existence any
Subsidiary.

 

8.4 Maintenance of Properties. Except as permitted by Section 8.16, Borrower
shall maintain, preserve, and protect, and cause each Subsidiary (other than an
Excluded Subsidiary) to maintain, preserve, and protect, all of its properties
in good order and condition, subject to wear and tear in the ordinary course of
business and, in the case of unimproved properties, damage caused by the natural
elements, and not permit any Subsidiary (other than an Excluded Subsidiary) to
permit, any waste of its properties, except that neither (a) the failure to
maintain, preserve and protect a particular item of property that could not
reasonably be expected to have a Material Adverse Effect, nor (b) the failure to
maintain, preserve, and protect a particular item of property due to full
compliance with a final written order from a Governmental Authority, will
constitute a violation of this Section 8.4.

 

8.5 Maintenance of Insurance. Borrower shall maintain, and cause each Subsidiary
(other than an Excluded Subsidiary) to maintain: (a) insurance with responsible
companies in such amounts and against such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general area in which Borrower or any such Subsidiary operates (provided
that Borrower and its Subsidiaries may choose to establish a self-insurance
program consistent with self-insurance programs maintained by companies in
similar businesses and owning similar properties); and (b) insurance required by
any Governmental Authority having jurisdiction over Borrower or any Subsidiary
(other than an Excluded Subsidiary).

 

-50-



--------------------------------------------------------------------------------

8.6 Books and Records. Borrower shall maintain, and cause each Subsidiary (other
than an Excluded Subsidiary) to maintain, full and complete books of account and
other records reflecting the results of its operations in conformity with GAAP
and all applicable requirements of any Governmental Authority having
jurisdiction over Borrower or any such Subsidiary or any business or properties
of Borrower or any such Subsidiary.

 

8.7 Inspection Rights. At any time during regular business hours, and as often
as reasonably requested, and so long as no Event of Default exists, upon
reasonable notice, Borrower shall permit, and cause each Subsidiary (other than
an Excluded Subsidiary) to permit, Administrative Agent and each Lender or any
employee, agent, or representative thereof to inspect and make copies and
abstracts from the records and books of account of, and to visit and inspect the
properties of, Borrower and any Subsidiary (other than an Excluded Subsidiary),
and to discuss any affairs, finances, and accounts of Borrower and any
Subsidiary (other than an Excluded Subsidiary) with any of their respective
officers or directors.

 

8.8 Compliance with Laws and Other Requirements.

 

(a) Borrower shall comply, and cause each Subsidiary (other than an Excluded
Subsidiary) to comply, with the requirements of all applicable Laws and orders
of any Governmental Authority, noncompliance with which could reasonably be
expected to have a Material Adverse Effect.

 

(b) Borrower shall comply, and cause each Subsidiary (other than an Excluded
Subsidiary and to the extent they are so engaged) to comply, with all applicable
Laws and other requirements relating to the development of each of its projects
and the sale of units therein (where the failure to so comply could reasonably
be expected to have a Material Adverse Effect), and shall obtain, and cause each
Subsidiary (other than an Excluded Subsidiary and to the extent they are so
engaged) to obtain, all necessary authorizations, consents, approvals, licenses,
and permits of any Governmental Authority with respect thereto (except where the
failure to so obtain could not reasonably be expected to have a Material Adverse
Effect).

 

8.9 Subsidiary Guaranties. Borrower shall cause each Material Subsidiary that
does not provide a Guaranty hereunder on the Closing Date to provide a Guaranty
hereunder and such other documentation required by Administrative Agent, all in
form and substance acceptable to Administrative Agent within thirty (30) days
after the date on which such Subsidiary qualifies as a Material Subsidiary;
provided that if any Subsidiary that provides or has provided a Guaranty
hereunder ceases, at any time, to qualify as a Material Subsidiary, then, upon
the request of Borrower, Administrative Agent shall, so long as no Default or
Event of Default exists or would result therefrom, release such Subsidiary from
its Guaranty pursuant to a release in form and substance reasonably acceptable
to Administrative Agent and Borrower. Notwithstanding the forgoing, if, as of
the date of acquisition, formation, or creation otherwise permitted hereunder of
a new Subsidiary that is not a Material Subsidiary, the aggregate amount of
assets (other than ownership interests in, and intercompany indebtedness of,
other Subsidiaries) owned by all Subsidiaries (other than Excluded Subsidiaries)
that are not Material Subsidiaries exceeds five percent (5%) of Consolidated
Tangible Net Worth, then Borrower shall cause such Subsidiary (whether or not it
is a Material Subsidiary) to provide a Guaranty under this Section 8.9.

 

8.10 Mergers. Borrower shall not merge or consolidate, or permit any Subsidiary
(other than an Excluded Subsidiary) to merge or consolidate, with or into any
Person, except that (a) no

 

-51-



--------------------------------------------------------------------------------

merger or consolidation in connection with the sale of Standard Pacific
Financing, L.P., or Standard Pacific Financing, Inc. will constitute a violation
of this covenant (provided that the corporate existence of Borrower, if a party
to such merger or consolidation, is continued), (b) any Subsidiary may merge
into Borrower (provided that the surviving entity is Borrower) or into any other
Subsidiary (provided that Borrower complies with Section 8.9), (c) no merger or
consolidation in connection with an acquisition permitted under Section 8.17
will constitute a violation of this covenant (provided that the corporate
existence of Borrower, if a party to such merger or consolidation, is
continued), and (d) no merger or consolidation in connection with a disposition
permitted under Section 8.16 will constitute a violation of this covenant
(provided that the corporate existence of Borrower, if a party to such merger or
consolidation, is continued).

 

8.11 Liens. Borrower shall not create, incur, assume, or allow to exist, or
permit any Subsidiary (other than an Excluded Subsidiary) to create, incur,
assume, or allow to exist, any lien of any nature upon or with respect to any
property of Borrower or any Subsidiary (other than an Excluded Subsidiary),
whether now owned or hereafter acquired, except the following permissible liens:

 

(a) liens securing indebtedness existing on the date hereof and disclosed in the
notes to the financial statements incorporated in the Form 10-K described in
Section 7.5, but only to the extent of the indebtedness secured thereby and the
property subject thereto on the date hereof and renewals, extensions, or
refundings thereof that do not increase the principal amount of indebtedness
secured thereby or the property subject thereto;

 

(b) liens for taxes, assessments, or governmental charges or levies to the
extent that neither Borrower nor any Subsidiary is required to pay the amount
secured thereby under Section 8.2;

 

(c) liens imposed by Law, such as carrier’s, warehouseman’s, mechanic’s,
materialman’s, and other similar liens, arising in the ordinary course of
business in respect of obligations that are not overdue or are being actively
contested in good faith by appropriate proceedings, as long as Borrower or a
Subsidiary, as the case may be, has established and maintains adequate reserves
for the payment of the same and, by reason of nonpayment, no property of
Borrower or any Subsidiary is in danger of being lost or forfeited;

 

(d) purchase money liens upon or in any property acquired or held by Borrower or
any Subsidiary in the ordinary course of business, including, without limitation
real property, to secure the purchase price of such property, or liens upon or
in such property to secure indebtedness incurred solely for the purpose of
financing the acquisition of such property;

 

(e) purchase money liens existing on property at the time of its acquisition;

 

(f) leases of Model Units;

 

(g) liens on property owned by joint ventures or limited liability companies
with respect to which Borrower or any Subsidiary is a partner or in which
Borrower or a Subsidiary has an equity or ownership interest;

 

(h) liens or assignments by Borrower, Standard Pacific Financing, L.P. or
Standard Pacific Financing, Inc. (or an operating limited partnership formed to
perform the same functions as Standard Pacific Financing, Inc. in which Borrower
will have a 99% interest in allocations of profits,

 

-52-



--------------------------------------------------------------------------------

losses, distributions, and credits) of mortgages made in connection with
financing transactions entered into in the ordinary course of business;

 

(i) liens incurred in the ordinary course of business on property or assets
owned by FLS (including, without limitation, under any credit facility or
repurchase agreement funding its obligations) or on the property or assets of
any other Excluded Subsidiary;

 

(j) liens securing surety bonds entered into in the ordinary course of business;

 

(k) liens on deposits (not including real property) securing appeal bonds
obtained by Borrower or a Subsidiary in connection with the appeal of an adverse
judgment;

 

(l) liens securing community development district bonds or similar bonds issued
by Governmental Authorities to accomplish similar purposes;

 

(m) liens approved in writing by Administrative Agent securing indebtedness of
Borrower which shall be approved so long as such liens secure such indebtedness
and the Obligations on a pari passu basis in a manner reasonably acceptable to
Administrative Agent; and

 

(n) any other liens not otherwise specified in Subsections 8.11(a) through (m)
(except for Judgment Liens and Project Financing Liens, which shall in no event
be permitted), so long as the aggregate amount of indebtedness secured by all
such other liens does not at any time exceed $50,000,000.

 

8.12 Prepayment of Indebtedness. If a Default or an Event of Default has
occurred and is continuing or an acceleration of the indebtedness evidenced by
each Note has occurred, Borrower shall not voluntarily prepay, or permit any
Subsidiary (other than an Excluded Subsidiary) to voluntarily prepay, the
principal amount, in whole or in part, of any indebtedness other than (a)
indebtedness owed to each Lender hereunder or under some other agreement between
Borrower and such Lender and (b) indebtedness which ranks pari passu with
indebtedness evidenced by each Note which is or becomes due and owing whether by
reason of acceleration or otherwise.

 

8.13 Change in Nature of Business. Borrower shall not make, or permit any
Subsidiary (other than an Excluded Subsidiary) to make, any change in the nature
of its or their respective businesses as carried on at the date hereof that is
material to Borrower and Subsidiaries (excluding the Excluded Subsidiaries),
taken as a whole, which has not been consented to by the Majority Lenders in
writing. None of the following will constitute a violation of this covenant: (a)
the sale or dissolution of Standard Pacific Financing, L.P. or Standard Pacific
Financing, Inc.; (b) the engaging by Borrower or a Subsidiary in or withdrawal
from the mortgage brokering or banking business; (c) the engaging by Borrower or
a Subsidiary in or withdrawal from any business related to the homebuilding
operations of Borrower, such as security or pest control, and including without
limitation technology initiatives related to Borrower’s homebuilding operations;
(d) a change in the geographic regions in the United States of America in which
Borrower operates, and (e) the reorganization of the business of Borrower and
its Subsidiaries among Borrower and its Subsidiaries.

 

8.14 Pension Plan. Borrower shall not enter into, maintain or make contributions
to, or permit any Subsidiary (other than an Excluded Subsidiary) to enter into,
maintain or make contributions to, directly or indirectly, any Plan that is
subject to Title IV of ERISA, except for defined

 

-53-



--------------------------------------------------------------------------------

benefit pension Plans of any Persons formed or acquired by Borrower or any
Subsidiary as permitted under Section 8.17.

 

8.15 Dividends and Subordinated Debt. Borrower shall not declare or pay any
dividend on, or purchase, redeem, retire, or otherwise acquire for value any of
its capital stock now or hereafter outstanding, return any capital to its
stockholders or make any distribution of assets to its stockholders, whether in
cash, property, or obligations, or pay, repurchase, or redeem all or any part of
any Subordinated Debt, transfer any property in payment of or as security for
the payment of all or any part of any Subordinated Debt, or establish any
sinking fund, reserve, or like set aside of funds or other property for the
redemption, retirement, or repayment of all or any part of any Subordinated
Debt, except:

 

(a) Subject to the subordination terms applicable to such Subordinated Debt,
Borrower may make regularly scheduled and mandatory payments in respect of any
Subordinated Debt as and when due by the terms thereof; provided, however, that
Borrower may prepay or repurchase Subordinated Debt at any time from the
proceeds of indebtedness issued by Borrower following the Closing Date so long
as (i) the maturity date of all such indebtedness is at least one (1) year
beyond the Maturity Date, and (ii) no Default or Event of Default exists both
before and after giving effect thereto;

 

(b) So long as no Default or Event of Default exists both before and after
giving effect thereto, Borrower may declare and pay dividends in any calendar
quarter so long as (i) at the time each such dividend is declared the
Consolidated Tangible Net Worth requirement of Section 8.18 remains satisfied
and any such dividend would not cause Section 8.18 to be violated and (ii) all
such dividends paid in such calendar quarter do not in the aggregate exceed the
sum of (A) $3,500,000, plus (B) 50% of the amount by which the cumulative
Consolidated Home Building Net Income (without deduction for net losses) plus
cash distributions from Excluded Subsidiaries for the preceding calendar quarter
exceeds $3,500,000; and

 

(c) So long as no Default or Event of Default exists both before and after
giving effect thereto, Borrower may from time to time repurchase shares of its
capital stock for an amount not to exceed the lesser of (i) $100,000,000 in the
aggregate for all repurchases after the Closing Date, or (ii) the amount
approved by Borrower’s board of directors.

 

8.16 Disposition of Properties. Borrower shall not, and shall not permit its
Subsidiaries (other than Excluded Subsidiaries) to, sell, assign, exchange,
transfer, lease, or otherwise dispose of any of their respective properties
(whether real or personal), other than:

 

(a) properties sold, assigned, exchanged, transferred, leased, or otherwise
disposed of for fair value and in the ordinary course of business;

 

(b) transfers among Borrower and its Subsidiaries or between Subsidiaries so
long as Borrower complies with Section 8.9;

 

(c) so long as no Default or Event of Default exists before or after giving
effect thereto, the sale, assignment, exchange, transfer, lease or other
disposal for fair value of (i) properties acquired in connection with an
acquisition permitted by Section 8.17 or (ii) properties owned by Borrower or
any Subsidiary that are located in the same geographic market as any part of the
properties acquired in accordance with an acquisition permitted by Section 8.17
and that are being disposed of in good faith

 

-54-



--------------------------------------------------------------------------------

as a result of overlap between existing operations and operations acquired in
connection with an acquisition permitted by Section 8.17; provided, that,
Borrower provides notice to Administrative Agent of its intent to sell, assign,
exchange, transfer, lease or otherwise dispose of such properties within twelve
(12) months of the closing date of the acquisition and the sale, assignment,
exchange, transfer, lease or other disposition occurs within twelve (12) months
of the date such notice is provided to Administrative Agent;

 

(d) any transfer of any or all of the assets, properties, business or stock of
(i) Standard Pacific Financing, L.P. or (ii) Standard Pacific Financing, Inc.;
and

 

(e) other properties sold, assigned, exchanged, transferred, leased, or
otherwise disposed of for fair value with an aggregate value which does not
exceed in any period of twelve (12) consecutive months an amount equal to ten
percent (10%) of Consolidated Total Assets (other than assets of Excluded
Subsidiaries) as of the date of disposition.

 

8.17 Limitation on Investments. Borrower shall not, nor shall it permit any
Subsidiary (other than an Excluded Subsidiary) to, make any Investment or
otherwise acquire any interest in any Person, except:

 

(a) Investments in Subsidiaries (which are not Excluded Subsidiaries) (x)
existing on the Closing Date, or (y) formed or acquired after the Closing Date,
in each case so long as Borrower and such Subsidiary comply with Section 8.9;

 

(b) Investments in a Home Building Joint Venture, provided that without the
prior written approval of the Majority Lenders, Borrower shall not at any time
permit the aggregate Investment of Borrower and its Subsidiaries in all
Homebuilding Joint Ventures to exceed thirty percent (30%) of Consolidated
Tangible Net Worth; provided, however, that for purposes of this
Section 8.17(b), should Borrower incur any (A) non-cash write-down in assets
under FAS 144 (or any successor thereto) or (B) other non-cash decrease in
Consolidated Tangible Net Worth resulting from a change in financial accounting
standards, the amount of such write-down or other decrease (less any non-cash
increase resulting from assets previously subject to such non-cash write-downs
in (A) and (B) above) will be added back to the Consolidated Tangible Net Worth
attributable to the net non-cash loss; provided further, however, in no event
shall the aggregate Investment in all Homebuilding Joint Ventures exceed
thirty-five percent (35%) of Consolidated Tangible Net Worth without the
foregoing adjustments;

 

(c) Temporary Cash Investments; and

 

(d) Investments in Persons engaged in businesses other than homebuilding not to
exceed fifteen percent (15%) of Consolidated Tangible Net Worth.

 

8.18 Consolidated Tangible Net Worth. Borrower shall not permit Consolidated
Tangible Net Worth at any time to be less than the sum of (a) $766,000,000 plus
(b) fifty percent (50%) of the cumulative consolidated net income (without
deduction for losses sustained during any fiscal quarter) of Borrower and its
Subsidiaries for each fiscal quarter subsequent to the fiscal quarter ended
December 31, 2003, plus (c) fifty percent (50%) of the net proceeds from any
equity offerings of Borrower from and after December 31, 2003.

 

-55-



--------------------------------------------------------------------------------

8.19 Leverage Covenants. Borrower shall not permit at any time any of the
following:

 

(a) the Total Leverage Ratio to exceed 2.25 to 1.0;

 

(b) the ratio of Combined Senior Home Building Debt to Adjusted Consolidated
Tangible Net Worth to exceed 2.0 to 1.0; and

 

(c) the ratio of Unsold Land to Adjusted Consolidated Tangible Net Worth to
exceed 1.60 to 1.0.

 

8.20 Minimum Interest Coverage. Borrower shall not permit, at any time, the
ratio (the “Interest Coverage Ratio”) of (a) Home Building EBITDA to (b)
Consolidated Home Building Interest Incurred, for any period consisting of the
preceding four (4) consecutive fiscal quarters (each, a “Measurement Period”),
to be less than 1.75 to 1.0.

 

An example of the calculation of the Interest Coverage Ratio is as set forth in
Schedule 8.20.

 

8.21 Transactions with Affiliates. Borrower shall not, and shall not permit its
Subsidiaries to, enter into any transaction of any kind with any Affiliate of
Borrower, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to Borrower or such Subsidiary
as would be obtainable by Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to transactions between
or among Borrower and any of its Subsidiaries or between and among any
Subsidiaries; provided, further, that the foregoing restriction shall not apply
to the payment of compensation or benefits to directors and executive officers
in the ordinary course of business.

 

ARTICLE 9: EVENTS OF DEFAULT AND REMEDIES UPON DEFAULT.

 

9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default hereunder:

 

(a) failure to pay within three (3) Business Days after the date when due the
principal of, or interest on, each Note or any portion thereof; or

 

(b) failure to pay any fee or any other amount (other than principal or
interest) payable by Borrower or any Subsidiary under the Loan Documents within
fifteen (15) Business Days after the date when due; or

 

(c) failure of Borrower (and, if applicable, any Subsidiary) to perform,
observe, and comply with:

 

(i) any applicable covenant or agreement contained in Sections 8.1, 8.9, 8.18,
8.19, and 8.20; or

 

(ii) any other covenant or agreement contained in any Loan Document (other than
the covenants to pay the Obligations and the covenants in clause (i) preceding),
and such failure continues unremedied for thirty (30) days after the first to
occur of (a) a Responsible Official of Borrower obtaining actual knowledge of
such failure and that such failure, if not

 

-56-



--------------------------------------------------------------------------------

remedied, would constitute an Event of Default, or (B) Borrower’s receipt of
notice from Administrative Agent, of such failure; or

 

(d) any representation or warranty in any Loan Document or in any certificate,
agreement, instrument, or other document made or delivered pursuant to or in
connection with any Loan Document proves to have been incorrect when made in any
material respect; or

 

(e) the occurrence of any default under any other agreement between Borrower and
any Lender, including without limitation, the failure to pay when due (or within
any stated grace period) the principal or any principal installment of, or any
interest, on any present or future indebtedness for borrowed money owed by
Borrower to any Lender; or

 

(f) Borrower is dissolved or liquidated or all or substantially all of the
assets of Borrower are sold or otherwise transferred or encumbered without the
prior written consent of each Lender; or

 

(g) Any Subsidiary (other than an Excluded Subsidiary) or any Guarantor is
dissolved or liquidated or all or substantially all of the assets of any
Subsidiary (other than an Excluded Subsidiary) or any Guarantor are sold or
otherwise transferred or encumbered without the prior, written consent of the
Majority Lenders, in each case except to the extent permitted by Sections 8.3,
8.10, or 8.16; or

 

(h) Borrower, any Subsidiary (other than an Excluded Subsidiary), or any
Guarantor is the subject of an order for relief by any bankruptcy court, or is
unable or admits in writing its inability to pay its debts as they mature or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or any part of its property;
or any receiver, trustee, custodian, conservator, liquidator, rehabilitator, or
similar officer is appointed without the application or consent of Borrower,
Subsidiary (other than an Excluded Subsidiary), or Guarantor and the appointment
continues undischarged or unstayed for sixty (60) days; or institutes or
consents to any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, custodianship, conservatorship, liquidation,
rehabilitation, or similar proceeding relating to it or to all or any part of
its property under the laws of any jurisdiction; or any similar proceeding is
instituted without the consent of Borrower, Subsidiary (other than an Excluded
Subsidiary), or Guarantor, and continues undismissed or unstayed for forty-five
(45) days; or any judgment, writ, warrant of attachment, or execution or similar
process is issued or levied against all or any part of the property of Borrower,
any Subsidiary (other than an Excluded Subsidiary), or any Guarantor and is not
released, vacated or fully bonded within forty-five (45) days after its issue or
levy; or

 

(i) the Majority Lenders have reasonably determined that a Material Adverse
Effect has occurred since the date hereof, and fifteen (15) calendar days have
elapsed since the date that notice of such determination is given to Borrower;
or

 

(j) Borrower, any Subsidiary (other than an Excluded Subsidiary), or any
Guarantor shall (i) fail to pay any indebtedness (other than Seller Nonrecourse
Debt) to any other Person or any interest or premium thereon, when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such indebtedness, or (ii)
fail to perform any term, covenant, or condition on its part to be performed
under any agreement or instrument relating to any such indebtedness (other than
Seller Nonrecourse Debt), when required to be performed, and such failure shall
continue after the applicable grace period, if any, specified in such agreement
or

 

-57-



--------------------------------------------------------------------------------

instrument, or any other event or condition under any agreement or instrument
relating to such indebtedness (other than Seller Nonrecourse Debt), if the
effect of such failure to perform or occurrence of such event or condition is to
cause, or to permit the holder or holders of such indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause such indebtedness to be
demanded or otherwise become due or to be repurchased, prepaid, defeased, or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease, or redeem such indebtedness to be made, prior to its stated maturity;
provided, however, that any alleged failure to pay or perform as specified in
subparagraphs (i) or (ii) immediately above with respect to indebtedness in a
total aggregate amount not to exceed $10,000,000 shall not constitute an event
of default hereunder; or

 

(k) any Guarantor shall reject or disaffirm its Guaranty (other than as a result
of a liquidation or dissolution permitted under Sections 8.3 or Section 8.16 or
a merger or consolidation permitted under Section 8.10 or the termination of a
Guaranty as contemplated by Section 8.9), or otherwise notify Administrative
Agent that it does not intend the Guaranty or its liability thereunder to apply
to any one or more future Borrowings or other Obligations; or

 

(l) any Borrowing Base Certificate proves to have been incorrect in any material
respect when delivered to Administrative Agent; or

 

(m) except as otherwise permitted under Section 8.15(a) as to the payment or
repurchase of Subordinated Debt, any Subordinated Debt or other indebtedness
which is expressly subordinated to the Obligations and is owing by Borrower, any
Subsidiary (other than an Excluded Subsidiary) or any Guarantor to any other
Person, or any interest or premium thereon, shall be declared to be due and
payable, or shall otherwise be required to be prepaid or repurchased (other than
as to a regularly scheduled principal amortization payment), prior to the stated
maturity thereof, including without limitation any prepayment or repurchase of
any Subordinated Debt or other indebtedness expressly subordinated to the
Obligations held by or owing to any other Person which becomes due and payable,
or is otherwise required by such Person to be paid or repurchased, in connection
with any change in control or asset sale of Borrower or any of its Subsidiaries
(other than Excluded Subsidiaries); or

 

(n) there is entered against Borrower or any Subsidiary (other than an Excluded
Subsidiary) a final unsatisfied judgment or order for the payment of money in an
aggregate amount exceeding $10,000,000 (to the extent not covered by insurance
as to which the insurer does not dispute coverage) and (i) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (ii)
there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(o) (i) An ERISA Event occurs with respect to a Plan which has resulted or could
reasonably be expected to result in liability of Borrower under Title IV of
ERISA to the Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000; or

 

(p) a Change of Control occurs unless Borrower complies with the terms and
conditions set forth in Section 4.16.

 

-58-



--------------------------------------------------------------------------------

9.2 Remedies. If any Event of Default occurs, Administrative Agent shall, at the
request of, or may, with the consent of, the Majority Lenders:

 

(a) declare the commitment of each Lender to make Loans and any obligation of
the Issuing Banks to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and its Pro Rata Share of all other amounts payable
under the Loan Documents to be immediately due and payable, whereupon the same
shall be immediately due and payable without presentment, demand, protest,
notice of intention to accelerate, notice of acceleration, or other notice of
any kind, all of which are hereby expressly waived by Borrower; and

 

(c) exercise on behalf of itself and Lenders all rights and remedies available
to it and Lenders under the Loan Documents or applicable law;

 

provided, however, that upon the occurrence of any event specified in subsection
(h) of Section 9.1, (a) the respective obligations of the Issuing Banks to issue
Letters of Credit shall automatically terminate, (b) the obligation of each
Lender to make Loans shall automatically terminate, and (c) the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of Administrative
Agent or any Lender. Upon the occurrence of any Event of Default, Borrower shall
immediately Cash Collateralize the outstanding L/C Obligations in an amount (the
“L/C Obligations Amount”) equal to the aggregate outstanding L/C Obligations;
and upon receipt of the payment of the L/C Obligations Amount, Administrative
Agent shall deposit such funds in an interest-bearing cash account (the “Cash
Account”) in the name of Borrower maintained with Administrative Agent as to
which Borrower shall have no right of withdrawal except as provided below.
Borrower hereby irrevocably authorizes and directs Administrative Agent to apply
amounts on deposit in the Cash Account against draws on the outstanding Letters
of Credit as such draws are made. Upon expiration of all Letters of Credit and
payment in full of all draws thereunder and all outstanding Loans and other
Obligations, the amounts then on deposit in the Cash Account and any interest
accrued thereon shall then be returned to Borrower (to the extent any funds
remain in the Cash Account after application of such funds as provided above.)

 

9.3 Rights Not Exclusive. The rights and remedies of Administrative Agent and
Lenders provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges, or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 

-59-



--------------------------------------------------------------------------------

ARTICLE 10: ADMINISTRATIVE AGENT.

 

10.1 Appointment and Authorization.

 

(a) Each Lender hereby irrevocably appoints, designates and authorizes
Administrative Agent to take such action in its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
Issuing Bank shall have all of the benefits and immunities (i) provided to
Administrative Agent in this Article 10 with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article 10 and in the definition of
“Agent-Related Person” included such Issuing Bank with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to each Issuing
Bank.

 

10.2 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects with reasonable care.

 

10.3 Liability of Administrative Agent. No Agent-Related Persons shall:

 

(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct); or

 

(b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any Subsidiary or
Affiliate of Borrower, or any officer thereof, contained in this Agreement or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or for
the value of or title to any collateral, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this

 

-60-



--------------------------------------------------------------------------------

Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.

 

No Agent-Related Person shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books, or records of Borrower or any of Borrower’s
Subsidiaries or Affiliates.

 

10.4 Reliance by Administrative Agent.

 

(a) Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile or telephone message, electronic mail message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Administrative Agent. Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of each Lender as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Majority Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Article 6, each Lender that has executed this Agreement and has authorized any
release from escrow that may have been delivered with such execution shall be
deemed to have consented to, approved, or accepted or to be satisfied with, each
document or other matter either sent by Administrative Agent to such Lender for
consent, approval, acceptance, or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender.

 

10.5 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” Administrative
Agent will promptly notify Lenders of its receipt of any such notice.
Administrative Agent shall take such action with respect to such default or
Event of Default as may be requested by the Majority Lenders in accordance with
Article 9; provided, however, that unless and until Administrative Agent has
received any such request, Administrative Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
default or Event of Default as it shall deem advisable or in the best interest
of Lenders.

 

10.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by
Administrative Agent hereafter taken, including any review of the affairs of
Borrower and its Subsidiaries, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender. Each Lender represents to

 

-61-



--------------------------------------------------------------------------------

Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and its Subsidiaries, the value of and title to any
collateral, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports, and other documents
expressly herein required to be furnished to Lenders by Administrative Agent,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower which may come into the possession of any of Agent-Related Persons.

 

10.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, Lenders shall indemnify upon demand Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligations of Borrower to do so), pro rata, from and against any and all
liabilities covered by any indemnification hereunder; provided, however, that no
Lender shall be liable for the payment to Agent-Related Persons of any portion
of such liabilities resulting solely from such Person’s gross negligence or
willful misconduct as determined in a final, nonappealable judgment by a court
of competent jurisdiction; provided, further, that no action taken in accordance
with the directions of the Majority Lenders shall be deemed to constitute gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender shall reimburse Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower and without limiting the obligation of Borrower to do so. The
undertaking in this Section 10.7 shall survive the payment of all Obligations
hereunder and the resignation of Administrative Agent.

 

10.8 Administrative Agent in Individual Capacity. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates as though Bank of America were not
Administrative Agent hereunder and without notice to or consent of Lenders. Each
Lender acknowledges that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of Borrower or such Subsidiary) and acknowledge that Bank of America or
such Affiliates shall be under no obligation to provide such information to it.
With respect to its Loans, Bank of America shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not Administrative Agent, and the terms “Lender” and “Lenders” include Bank
of America in its individual capacity.

 

-62-



--------------------------------------------------------------------------------

10.9 Successor Administrative Agent. Administrative Agent may (and if it fails
to hold the Commitments or Notes required in Section 11.6(b), shall) resign as
Administrative Agent upon thirty (30) days’ notice to Lenders; provided that any
such resignation shall also constitute its resignation as an Issuing Bank and as
Swing Line Lender. If Administrative Agent resigns under this Agreement, the
Majority Lenders shall appoint from among Lenders a successor agent for Lenders
upon the written consent of Borrower if no Event of Default is outstanding
(which consent shall not be unreasonably withheld) which successor agent shall
also serve as an Issuing Bank and Swing Line Lender. If no successor agent is
appointed prior to the effective date of the resignation of Administrative
Agent, Administrative Agent may appoint a successor agent from among Lenders
upon the written consent of Borrower if no Event of Default is outstanding
(which consent shall not be unreasonably withheld) which successor agent shall
also serve as an Issuing Bank and Swing Line Lender. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers, and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article 10 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and Lenders shall perform all of the duties of Administrative Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor agent as
provided for above.

 

10.10 Tax Forms.

 

(a) (i) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to Borrower
and Administrative Agent, prior to the date of its execution and delivery of
this Agreement in the case of each Lender listed on the signature pages hereof
and on or prior to the date on which it becomes a Lender in the case of each
other Lender, two (2) duly signed completed copies of either IRS Form W-8BEN or
any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by Borrower pursuant to this Agreement or the other Loan
Documents) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by Borrower pursuant to this Agreement or the
other Loan Documents and certifying that such Lender is entitled to a complete
exemption from withholding taxes on all such payments) or such other evidence
satisfactory to Borrower and Administrative Agent that such Foreign Lender is
entitled to a complete exemption from U.S. withholding tax, including any
exemption pursuant to Section 881(c) of the Code. Thereafter and from time to
time, each such Foreign Lender shall (A) promptly submit to Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to
Borrower and Administrative Agent of any available exemption from or reduction
of, United States withholding taxes in respect of all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement and the other
Loan Documents, (B) promptly notify Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to

 

-63-



--------------------------------------------------------------------------------

avoid or mitigate any requirement of applicable Laws that Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.

 

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of Administrative Agent (in the reasonable
exercise of its discretion), (A) two (2) duly signed completed copies of the
forms or statements required to be provided by such Lender as set forth above,
to establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two (2) duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

 

(iii) Borrower shall not be required to pay any additional amount to any Foreign
Lender under Section 4.4 (A) with respect to any Taxes required to be deducted
or withheld on the basis of the information, certificates or statements of
exemption such Lender transmits with an IRS Form W-8IMY pursuant to this Section
10.10(a) or (B) if such Lender shall have failed to satisfy the foregoing
provisions of this Section 10.10(a); provided that if such Lender shall have
satisfied the requirement of this Section 10.10(a) on the date such Lender
became a Lender or ceased to act for its own account with respect to any payment
under any of the Loan Documents (and if such Lender thereafter provides forms,
certificates, and evidence establishing an exemption or reduction of withholding
tax to the extent such Lender remains legally able to do so), nothing in this
Section 10.10(a) shall relieve Borrower of its obligation to pay any amounts
pursuant to Section 4.4 in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration, or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

(iv) Administrative Agent may, without reduction, withhold any Taxes required to
be deducted and withheld from any payment under any of the Loan Documents with
respect to which the Borrower is not required to pay additional amounts under
this Section 10.10(a).

 

(b) Upon the request of Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to Administrative Agent two (2) duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then Administrative Agent may
withhold from any interest payment to such Lender an amount equivalent to the
applicable back-up withholding tax imposed by the Code, without reduction.
Borrower shall not be required to pay any additional amount to any Lender under
Section 4.4 with respect to any withholding under this Section 10.10(b).

 

-64-



--------------------------------------------------------------------------------

(c) If any Governmental Authority asserts that Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify Administrative Agent therefor, including all penalties and interest,
any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 10.10, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of Lenders under
this Section 10.10 shall survive the termination of the Total Aggregate
Commitment, repayment of all other Obligations hereunder, and the resignation of
Administrative Agent.

 

10.11 Defaulting Lenders. If for any reason any Lender wrongfully (in violation
of this Agreement) fails or refuses to advance its Pro Rata Share of any Loan or
Loans, or otherwise defaults on any of its material obligations under this
Agreement, and fails to cure its default within five (5) Business Days of
receiving written notice from Administrative Agent of its failure to perform
(such Lender being a “Defaulting Lender”), then in addition to the rights and
remedies that may be available to Administrative Agent and Lenders at law or in
equity, the Defaulting Lender’s right to participate in this Agreement will be
suspended during the pendency of such Defaulting Lender’s uncured default, and
(without limiting the foregoing) Administrative Agent may (or at the direction
of the Majority Lenders, shall) withhold from such Defaulting Lender any
interest payments, fees, principal payments, or other sums otherwise payable to
such Defaulting Lender under the Loan Documents until such default of such
Defaulting Lender has been cured. Each non-defaulting Lender will have the
right, but not the obligation, in its sole discretion, to acquire at par a
proportionate share (based on the ratio of its Commitment to the aggregate
amount of the Commitments of all of the non-defaulting Lenders that elect to
acquire a share of the Defaulting Lender’s Commitment) of the Defaulting
Lender’s Commitment, including without limitation its proportionate share in the
outstanding principal balance of the Loans. The Defaulting Lender will pay and
protect, defend, and indemnify Administrative Agent and each of the other
Lenders against, and hold Administrative Agent, and each of the other Lenders
harmless from, all claims, actions, proceedings, liabilities, damages, losses,
and expenses (including without limitation Attorney Costs, and interest at the
Reference Rate plus two percent (2%) per annum for the funds advanced by
Administrative Agent or any Lenders on account of the Defaulting Lender) they
may sustain or incur by reason of or in consequence of the Defaulting Lender’s
failure or refusal to perform its obligations under the Loan Documents.
Administrative Agent may set off against payments due to the Defaulting Lender
for the claims of Administrative Agent and the other Lenders against the
Defaulting Lender. The exercise of these remedies will not reduce, diminish or
liquidate the Defaulting Lender’s Commitment (except to the extent that part or
all of such Commitment is acquired by the other Lenders as specified above) or
its obligations to share losses and reimbursement for costs, liabilities and
expenses under this Agreement. This indemnification will survive the payment and
satisfaction of all of Borrower’s obligations and liabilities to Lenders. The
foregoing provisions of this Section 10.11 are solely for the benefit of
Administrative Agent and Lenders, and may not be enforced or relied upon by
Borrower.

 

10.12 Actions. Administrative Agent shall have the right to commence, appear in,
and defend any action or proceeding purporting to affect the rights or duties of
Lenders hereunder or the payment of any funds, and in connection therewith
Administrative Agent may pay necessary expenses, employ counsel, and pay
Attorney Costs. Borrower agrees to pay to Administrative Agent, within five (5)
Business Days after demand, all reasonable costs and expenses incurred by
Administrative Agent in connection therewith, including without limitation
reasonable Attorney Costs, together with interest thereon from the date which is
five (5) Business Days after demand until paid at a rate per annum equal to the
Reference Rate plus the Applicable Margin, if any, applicable to Reference Rate
Borrowings plus two percent (2%).

 

-65-



--------------------------------------------------------------------------------

10.13 Syndication Agent, Documentation Agent and Co-Agent. No Lender or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger,” or “co-arranger” shall have any right,
power, obligation, liability, responsibility, or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, no Lender or other Person so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any other
Lender or other Person so identified in deciding to enter into this Agreement or
in taking or not taking action hereunder.

 

10.14 Approval of Lenders.

 

(a) All communications from Administrative Agent to Lenders requesting Lenders’
determination, consent, approval, or disapproval (i) shall be given in the form
of a written notice to each Lender, (ii) shall be accompanied by a description
of the matter or thing as to which such determination, approval, consent, or
disapproval is requested, or shall advise each Lender where such matter or thing
may be inspected, or shall otherwise describe the matter or issue to be
resolved, (iii) shall include, if reasonably requested by a Lender and to the
extent not previously provided to such Lender, written materials and a summary
of all oral information provided to Administrative Agent by Borrower in respect
of the matter or issue to be resolved, and (iv) shall include Administrative
Agent’s recommended course of action or determination in respect thereof. Each
Lender shall reply promptly, but in any event within fifteen (15) Business Days
(or such lesser period as may be required under the Loan Documents for
Administrative Agent to respond) after receipt of the request therefore by
Administrative Agent (in either event, the “Lender Reply Period”).

 

(b) Unless a Lender shall give written notice to Administrative Agent that it
objects to the recommendation or determination of Administrative Agent (together
with a written explanation of the reasons behind such objection) contained in a
request described in clause (a) above that is marked “REQUEST FOR APPROVAL”
within the Lender Reply Period, such Lender shall be deemed to have approved of
or consented to such recommendation or determination.

 

10.15 Proofs of Claim. In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to Borrower, any Subsidiary, or any
Guarantor, Administrative Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, L/C Obligations, and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of Lenders and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lenders and
Administrative Agent and their respective agents and counsel and all other
amounts then due Lenders and Administrative Agent) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to Administrative Agent and, in the event that Administrative Agent
shall consent to the making of such payments directly to Lenders, to pay to
Administrative Agent any

 

-66-



--------------------------------------------------------------------------------

amount due for the reasonable compensation, expenses, disbursements and advances
of Administrative Agent and its agents and counsel, and any other amounts then
due to Administrative Agent. Nothing contained herein shall be deemed to
authorize Administrative Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Administrative Agent to vote in respect of the claim of any Lender in
any such proceeding.

 

ARTICLE 11: MISCELLANEOUS.

 

11.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower or any Subsidiary therefrom, shall be effective unless the
same shall be in writing and signed by the Majority Lenders (or by
Administrative Agent at the written request of the Majority Lenders) and
Borrower and acknowledged by Administrative Agent, and then any such waiver of
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall do any of the following:

 

(a) increase or extend the Commitment of any Lender without the written consent
of such Lender;

 

(b) extend, postpone, or delay any date fixed by this Agreement or any other
Loan Document for any payment of all or any part of the Obligations due to
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender affected thereby;

 

(c) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender affected thereby;

 

(d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for Lenders or any of them to
take any action hereunder without the written consent of all Lenders;

 

(e) amend the definition of Majority Lenders without the written consent of all
Lenders;

 

(f) amend this Section 11.1 or any provision herein providing for consent or
other action by all Lenders without the written consent of all Lenders;

 

(g) discharge any Guarantor without the written consent of all Lenders (except
as provided in Section 8.9 and where the consent of the Majority Lenders only is
specifically provided for); or

 

(h) amend, or perform any act pursuant to, any provision herein expressly
requiring the consent of each Lender without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver, or consent shall, unless
in writing and signed by the applicable Issuing Bank, in addition to the Lenders
required above, affect the rights or duties of any Issuing Bank under this
Agreement or any Loan Document relating to any Letter of Credit issued or to be
issued by it, (ii) no amendment, waiver, or consent shall, unless in writing and
signed by

 

-67-



--------------------------------------------------------------------------------

Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of Swing Line Lender, as the maker of Swing Line Advances under this
Agreement, (iii) no amendment, waiver, or consent shall, unless in writing and
signed by Administrative Agent in addition to the Lenders required above, affect
the rights or duties of Administrative Agent under this Agreement or any other
Loan Document, and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver, or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

11.2 Costs, Expenses, and Taxes. Borrower agrees (a) to pay or reimburse
Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation, and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent, or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse
Administrative Agent, each Issuing Bank, and each Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance, and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by Administrative Agent. All
amounts due under this Section 11.2 shall be payable within ten (10) Business
Days after demand therefor. Any amount payable to Administrative Agent, any
Issuing Bank, and Lenders under this Section 11.2 shall, from the date of demand
for payment, and any other amount payable to Administrative Agent under the Loan
Documents which is not paid when due or within any applicable grace period
shall, thereafter, bear interest at the rate in effect under each Note with
respect to Reference Rate Borrowings. The agreements in this Section 11.2 shall
survive the termination of the Total Aggregate Commitment and repayment of all
other Obligations.

 

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Administrative Agent or any Lender, any right,
remedy, power, or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power, or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power, or privilege hereunder or provided by Law.

 

11.4 Payments Set Aside. To the extent that Borrower makes a payment to
Administrative Agent or Lenders, or Administrative Agent or Lenders exercise
their right of set-off, and such payment or the proceeds of such set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any Debtor
Relief Laws, then (a) to the extent of such recovery the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to Administrative
Agent upon demand its Pro Rata Share of any amount so recovered from or repaid
by Administrative Agent plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

-68-



--------------------------------------------------------------------------------

11.5 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Administrative Agent and each Lender, and no Lender may assign or transfer
any of its rights or obligations under this Agreement except in accordance with
Section 11.6.

 

11.6 Assignments, Participations, etc.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 11.6(b), (ii) by way of participation in accordance with
the provisions of Section 11.6(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.6(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section
11.6(d), and, to the extent expressly contemplated hereby, the Indemnified
Parties) any legal or equitable right, remedy, or claim under or by reason of
this Agreement.

 

(b) Any Lender may at any time assign to one (1) or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and Borrowings (including for purposes of this
Section 11.6(b), participations in L/C Obligations) at the time owing to it);
provided that: (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and Borrowings at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Borrowings outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall be in an
integral multiple of $1,000,000, but not less than $5,000,000, unless each of
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment and Borrowings
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Advances; (iii) any assignment of a Commitment must be approved by
Administrative Agent and each Issuing Bank unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee) each such consent not be to
unreasonably withheld or delayed; (iv) after giving effect to such assignment,
unless the assigning Lender is assigning all of its rights and Commitments
hereunder, the assigning Lender shall retain a Commitment of at least
$10,000,000 (or such lesser amount agreed to by Borrower and Administrative
Agent), or if the Total Aggregate Commitment has been terminated, their Notes
having outstanding principal balance of at least $10,000,000 (or such lesser
amount agreed to by Borrower and Administrative Agent), except for each Lender
which acts as Administrative Agent, Syndication Agent, and Documentation Agent,
respectively, which each must retain a Commitment of not less than $15,000,000,
or if the Total Aggregate Commitment has been terminated, their Notes having
outstanding principal balance of at least $15,000,000, except if such

 

-69-



--------------------------------------------------------------------------------

Lenders resign as Administrative Agent, Syndication Agent, or Documentation
Agent, as applicable; and (v) the parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by Administrative Agent pursuant to Section 11.6(c), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.4,
4.6, 4.7, 11.2, and 11.12 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, Borrower (at its
expense) shall execute and deliver Note(s) to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 11.6(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.6(d).

 

(c) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s Lending Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal
amounts of the Borrowings owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d) Any Lender may at any time sell participations to any Eligible Assignee
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Borrowings (including such Lender’s participations in Swing Line
Advances) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) Borrower shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver, or other modification described in the first proviso
to Section 11.1 that directly affects such Participant. Subject to Section
11.6(e), Borrower agrees that each Participant shall be entitled to the benefits
of Sections 4.4, 4.6, and 4.7 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.6(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 3.8 as though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Sections 4.4 or 4.6 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that would be a foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.4 unless Borrower is
notified of the participation sold

 

-70-



--------------------------------------------------------------------------------

to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 10.10 as though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Borrowings pursuant to Section
11.6(b), Bank of America shall resign as Swing Line Lender and as an Issuing
Bank. In such event, Borrower shall be entitled to appoint from among Lenders a
successor Lender to be Swing Line Lender or to act as an Issuing Bank so long as
such successor Lender is willing to act in such capacities; provided, however,
that no failure by Borrower to appoint any such successor shall affect the
resignation of Bank of America; and provided, further, that Bank of America
shall retain all the rights provided for hereunder with respect to outstanding
Swing Line Advances made by it and issued and outstanding Letters of Credit
issued by it, as of the effective date of such resignation, including the right
to require Lenders to fund their Pro Rata Share outstanding Swing Line Advances
and L/C Obligations.

 

11.7 Set-off. In addition to any rights and remedies of Lenders provided by Law,
if an Event of Default exists or the Loans have been accelerated, each Lender is
authorized at any time and from time to time, without prior notice to Borrower,
any such notice being waived by Borrower to the fullest extent permitted by law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final excluding Borrower’s customer or regulatory trust accounts)
at any time held by, and other indebtedness at any time owing by, such Lender to
or for the credit or the account of Borrower against any and all Obligations
owing to Lenders, now or hereafter existing, irrespective of whether or not
Administrative Agent or such Lender shall have made demand under this Agreement
or any Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify Borrower and Administrative
Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

11.8 Automatic Debits. With respect to any principal or interest payment,
commitment fee or usage fee due and payable to Administrative Agent or Lenders
under the Loan Documents, Borrower hereby irrevocably authorizes Administrative
Agent to debit any deposit account of Borrower with Bank of America and hereby
agrees to irrevocably direct in writing the holder of any deposit account to
debit any deposit account of Borrower (excluding Borrower’s customer or
regulatory trust accounts), in amounts specified by Administrative Agent from
time to time such that the aggregate amount debited from all such deposit
accounts does not exceed such payment, fee, other cost or expense.
Administrative Agent shall use its best efforts to give Borrower advance notice
of each debit, but failure of Administrative Agent to give such notice shall not
invalidate its authorization hereunder. If there are insufficient funds in such
deposit accounts to cover the amount of the payment, fee, other cost or expense
then due, such debits will be reversed (in whole or in part, in Administrative
Agent’s sole discretion) and such amount not debited shall be deemed to be
unpaid. No such debit under this Section 11.8 shall be deemed a set-off.

 

11.9 Notification of Addresses, Lending Offices, Etc. Each Lender shall notify
Administrative Agent in writing of any changes in the address to which notices
to such Lender should

 

-71-



--------------------------------------------------------------------------------

be directed, of addresses of any Lending Office, of payment instructions in
respect of all payments to be made to it hereunder and of such other
administrative information as Administrative Agent shall reasonably request.

 

11.10 Survival of Representations and Warranties. All representations and
warranties of Borrower contained herein or in any certificate or other writing
delivered by or on behalf of Borrower pursuant to any Loan Document will survive
the making and repayment of the Loan and the execution and delivery of each
Note, and have been or will be relied upon by each Lender, notwithstanding any
investigation made by such Lender or on its behalf.

 

11.11 Notices. Except as otherwise provided herein or in each Note:

 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed, or delivered to the applicable address, facsimile
number, or (subject to Section 11.11(c)) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, to the address,
facsimile number, electronic mail address, or telephone number specified for
such Person on the signature pages to this Agreement or to such other address,
facsimile number, electronic mail address, or telephone number as shall be
designated by such party in a notice to the other parties.

 

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 3 if such Lender has notified Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Notwithstanding the foregoing, as between Borrower and Administrative Agent,
electronic mail, the Internet, intranet websites, and facsimile may be used only
to distribute routine communications, such as financial statements and other
information as provided in Section 8.1, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.

 

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on Borrower, Administrative
Agent, and the Lenders. Administrative Agent may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(d) Reliance by Administrative Agent and Lenders. Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of Borrower even if such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein. Borrower shall indemnify each Agent-Related
Person and each Lender from all losses, costs, expenses and liabilities
resulting from

 

-72-



--------------------------------------------------------------------------------

the reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.

 

11.12 Indemnity by Borrower. Whether or not the transactions contemplated hereby
are consummated, Borrower shall indemnify and hold harmless each Agent-Related
Person, each Issuing Bank, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses, and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance, or
administration of any Loan Document or any other agreement, letter, or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan, or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or prospective claim, litigation, investigation, or proceeding relating to any
of the foregoing, whether based on contract, tort, or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation, or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE INDEMNITEE; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses, or disbursements have (x) resulted from the
gross negligence or willful misconduct of such Indemnitee, or (y) arose out of
the dispute among any one or more Lenders that does not involve Borrower or any
Subsidiary as a party to such dispute. No Indemnitee shall be liable for any
damages arising from the use by Persons other than its Affiliates, directors,
officers, employees, counsel, agents, and attorneys-in-fact of any information
or other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
have any liability for any indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts due under this Section 11.12 shall be payable within ten (10) Business
Days after demand therefor. The agreements in this Section 11.12 shall survive
the resignation of Administrative Agent, the replacement of any Lender, the
termination of the Total Aggregate Commitment and the repayment, satisfaction,
or discharge of all the other Obligations.

 

11.13 Integration and Severability. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of Administrative Agent or the Lenders
in any other Loan Document shall not be deemed a conflict with this Agreement.
Each Loan Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof. If any provision
of this Agreement or

 

-73-



--------------------------------------------------------------------------------

the other Loan Document is held to be illegal, invalid, or unenforceable, the
legality, validity, and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

11.14 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument. Facsimile transmission of any signed original document
and/or retransmission of any signed facsimile transmission will be deemed the
same as delivery of an original. At the request of any party, the parties will
confirm facsimile transmission by signing a duplicate original document.

 

11.15 No Third Parties Benefitted. This Agreement is made and entered into for
the sole protection and legal benefit of Borrower, Lenders, Administrative Agent
and Agent-Related Persons, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.

 

11.16 Section Headings. Section headings in this Agreement are included for
convenience of reference only and are not part of this Agreement for any other
purpose.

 

11.17 Time of the Essence. Time is of the essence of the Loan Documents.

 

11.18 Governing Law. THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA
WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS THEREOF.

 

11.19 Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS (SUBJECT TO EACH PARTY’S RIGHTS AND
OBLIGATIONS DESCRIBED IN SECTION 11.19 REGARDING REFERENCE AND ARBITRATION) THAT
ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 11.19 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY.

 

11.20 USA PATRIOT Act Notice. Each Lender and Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify, and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act.

 

-74-



--------------------------------------------------------------------------------

11.21 Amendment and Restatement. The parties hereto agree that, on the Closing
Date, after all conditions precedent set forth in Section 6.1 have been
satisfied or waived: (a) the Obligations (as defined herein) represent, among
other things, the amendment, extension, consolidation, and modification of the
“Obligations” (as defined in the Existing Agreement); (b) this Agreement is
intended to, and does hereby, restate, renew, extend, amend, modify, supersede,
and replace in its entirety the Existing Agreement; (c) the Notes and the Swing
Line Note executed pursuant to this Agreement amend, renew, extend, modify,
replace, substitute for and supersede in their entirety (but do not extinguish,
the Indebtedness arising under) the promissory notes issued pursuant to the
Existing Agreement; and (d) the entering into and performance of their
respective obligations under this Agreement and the transactions evidenced
hereby do not constitute a novation.

 

11.22 Entirety. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED BY
BORROWER, ADMINISTRATIVE AGENT, OR THE LENDERS REPRESENT THE FINAL AGREEMENT
AMONG BORROWER, ADMINISTRATIVE AGENT, AND THE LENDERS AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of page blank. Signature pages follow.]

 

-75-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

BORROWER: STANDARD PACIFIC CORP., a Delaware corporation By:   /s/    ANDREW H.
PARNES             Andrew H. Parnes     Executive Vice President-Finance and
Chief Financial Officer By:   /s/    JOHN M. STEPHENS             John M.
Stephens     Vice President and Corporate Controller

Address for Notices:

Standard Pacific Corp.

15326 Alton Parkway

Irvine, California 92618-2338

Attn: Mr. Andrew H. Parnes

Telephone: (949) 789-1616

Telecopier: (949) 789-1609

 

Signature Page to Standard Pacific Carp. Credit Agreement

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.

By:

  /s/    MARK W. LARIVIERE        

Name:

  MARK W. LARIVIERE

Title:

  MANAGING DIRECTOR

Address for Notices:

Portfolio Management

231 South LaSalle Street

IL1-231-10-30

Chicago, Illinois 60697 Attention: Arveste Spencer, Assistant Vice President

Telecopy: (312) 828-3950

E-mail: arveste.j.spencer@bankofamerica.com With a copy to:

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

TX1-492-14-05 Dallas, Texas 75202 Attention: Mr. Kajal Patel, Agency Management
Officer Telecopy: (214) 290-9448 E-mail: kajal.patel@bankofamerica.com

Lending Office:

Portfolio Management

231 South LaSalle Street

IL1 -231-10-30

Chicago, Illinois 60697

Attention: Arveste Spencer, Assistant Vice President

Telecopy: (312) 828-3950

E-mail: arveste.j.spencer@bankofamerica.com

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A.

By:

  /s/    MARK W. LARIVIERE        

Name:

  MARK W. LARIVIERE

Title:

  MANAGING DIRECTOR

Address for Notices:

Portfolio Management

231 South LaSalle Street

IL1-231-10-30

Chicago, Illinois 60697

Attention: Arveste Spencer, Assistant Vice President

Telecopy: (312) 828-3950

E-mail: arveste.j.spencer@bankofamerica.com With a copy to:

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

TX1-492-14-05 Dallas, Texas 75202 Attention: Mr. Kajal Patel, Agency Management
Officer Telecopy: (214) 290-9448 E-mail: kajal.patel@bankofamerica.com

Lending Office:

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

TX1-492-14-05 Dallas, Texas 75202 Attention: Mr. Kajal Patel, Agency Management
Officer Telecopy: (214) 290-9448 E-mail: kajal.patel@bankofamerica.com

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

BANK ONE, NA

By:

  /S/    ALLISON L. CRAYNE        

Name:

  ALLISON L. CRAYNE

Title:

  ASSOCIATE DIRECTOR

 

Address for Notices:

Bank One, NA

1 Bank One Plaza

Suite 1L1-0315

Chicago, Illinois 60670

Attn: F. Patt Schiewitz

Telephone: (312) 732-1148

Telecopier: (312) 732-5939

 

Lending Office:

Bank One, NA

1 Bank One Plaza

Suite 1L1-0315

Chicago, Illinois 60670

Attn: F. Patt Schiewitz

Telephone: (312) 732-1148

Telecopier: (312) 732-5939

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

GUARANTY BANK

By:

  /s/    RANDALL S. REID        

Name:

  Randall S. Reid

Title:

  Senior Vice President

 

Address for Notices:

Guaranty Bank

8333 Douglas Avenue

Dallas, Texas 75225

Attn: Randy Reid

Telephone: (214) 360-2735

Telecopier: (214) 360-4892

 

Lending Office:

Guaranty Bank

8333 Douglas Avenue

Dallas, TX 75225

Attn: Randy Reid

Telephone: (214) 360-2735

Telecopier: (214) 360-4892

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC

By:

  /s/    DAVID APPS        

Name:

  David Apps

Title:

  Senior Vice President

 

Address for Notices:

The Royal Bank of Scotland plc

101 Park Avenue, 12th Floor

New York, NY 10178

Attn: David Apps

Telephone: (212) 401-3745

Telecopier: (212) 401-3456

 

Lending Office:

The Royal Bank of Scotland plc

101 Park Avenue, 12th Floor

New York, NY 10178

Attn: David Apps

Telephone: (212) 401-3745

Telecopier: (212) 401-3456

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

WASHINGTON MUTUAL BANK, FA

By:

  /s/    JAVIER BARRERA        

Name:

  Javier Barrera

Title:

  Vice President Address for Notices:

Washington Mutual Bank, FA

5050 Broadway, 1st Floor

Oakland, California 94611

Attn: Javier Barrera

Telephone: (510) 601-6913

Telecopier: (510) 658-1407

Lending Office:

Washington Mutual Bank, FA

5050 Broadway, 1st Floor

Oakland, California 94611

Attn: Javier Barrera

Telephone: (510) 601-6913

Telecopier: (510) 658-1407

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

       

CREDIT SUISSE FIRST BOSTON, acting through its

CAYMAN ISLANDS BRANCH

By:   /s/    BILL O’DALY               By:   /s/    CASSANDRA DROOGAN        

Name:

  BILL O’DALY      

Name:

  CASSANDRA DROOGAN

Title:

  DIRECTOR      

Title:

  ASSOCIATE            

Address for Notices:

 

Credit Suisse First Boston, Cayman Islands Branch

Eleven Madison Avenue

New York, New York 10010

Attn: William O’Daly

Telephone: (212) 325-1986

Telecopier: (212) 743-2254 / 325-8314

 

Lending Office:

 

Credit Suisse First Boston, Cayman Islands Branch

Eleven Madison Avenue

New York, New York 10010

Attn: William O’Daly

Telephone: (212) 325-1986

Telecopier: (212) 743-2254 / 325-8314

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/    DOUGLAS G. PAUL        

Name:

  Douglas G. Paul

Title:

  Senior Vice President Address for Notices:

PNC Bank, National Association

2 Tower Center, 18th Floor

East Brunswick, NJ 08816

Attn: Douglas G. Paul

Telephone: (732) 220-3566

Telecopier: (732) 220-3744

Lending Office:

PNC Bank, National Association

2 Tower Center, 18th Floor

East Brunswick, NJ 08816

Attn: Douglas G. Paul

Telephone: (732) 220-3566

Teleeopier: (732) 220-3744

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

SUNTRUST BANK

By:

  /s/    W. JOHN WENDLER        

Name:

  W. John Wendler

Title:

  Director Address for Notices:

SunTrust Bank

8245 Boone Boulevard, Suite 820

Vienna, Virginia 22182

Attn: John Wendler

Telephone: (703) 902-9041

Telecopier: (703) 902-9245

Lending Office:

SunTrust Bank

8245 Boone Boulevard, Suite 820

Vienna, Virginia 22182

Attn: John Wendler

Telephone: (703) 902-9041

Telecopier: (703) 902-9245

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

AMSOUTH BANK

By:

  /s/    RONNY HUDSPETH        

Name:

  Ronny Hudspeth

Title:

  SR VP

Address for Notices:

AmSouth Bank

1900 Fifth Avenue North

RCL, BAC-15

Birmingham, Alabama 35203

Attn: Ronny Hudspeth

Telephone: (205) 307-4227

Telecopier: (205) 801-0138

Lending Office:

AmSouth Bank

1900 Fifth Avenue North

RCL, BAC-15

Birmingham, Alabama 35203

Attn: Ronny Hudspeth

Telephone: (205) 307-4227

Telecopier: (205) 801-0138

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

BANK OF THE WEST, a California banking corporation By:   /s/    LYNN
FOSTER             Lynn Foster, Sr. Vice President and Manager By:   /s/    Jake
Little             Jake Little, Syndications Officer

Address for Notices:

Bank of the West

Loan Administration (9-502-2S)

1450 Treat Boulevard

Walnut Creek, California 94597

Attn: Oksana Ulrich

Telephone: (925) 942-8798

Telecopier: (925) 933-6719

With a copy to Lending Office:

Bank of the West

Orange County Real Estate Industries Division

4041 MacArthur Boulevard, Suite 100

Newport Beach, California 92660

Attn: Sharon Fisher

Telephone: (949) 622-6010

Telecopier: (949) 852-1510

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/    JESSICA L. KEMPF        

Name:

  JESSICA L. KEMPF

Title:

  ASSISTANT VICE PRESIDENT

 

Address for Notices:

Comerica Bank

500 Woodward Avenue

Detroit, Michigan 48226

Attn: Jessica L. Kempf

Telephone: (313) 222-6140

Telecopier: (313) 222-9295

Lending Office:

Comerica Bank

500 Woodward Avenue

Detroit, Michigan 48226

Attn: Jessica L. Kempf

Telephone: (313) 222-6140

Telecopier: (313) 222-9295

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:   /s/    CHERI VAN KLOMPENBERG        

Name:

  Cheri Van Klompenberg

Title:

  Vice President

 

Address for Notices:

KeyBank National Association

2 Park Plaza, Suite 750

Irvine, California 92614

Attn: Russell A. Ruhnke

Telephone: (949) 809-6437

Telecopier: (949) 809-6405

with copy to:

KeyBank Institutional Real Estate Finance

1675 Broadway, Suite 400

Denver, Colorado 80202

Attn: Cheri Van Klompenberg

Telephone: (720) 904-4441

Telecopier: (720) 904-4420

Lending Office:

KeyBank National Association

127 Public Square, 8th Floor

Cleveland, Ohio 44114

Attn: Randy Abbott

Telephone: (216) 689-3049

Telecopier: (216) 689-4721

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A. By:   /s/    KANDICE K PARSONS        

Name:

  Kandice K Parsons

Title:

  Vice President

 

Address for Notices:

Union Bank of California, N.A.

18300 Von Karman Avenue, Suite 200

Irvine, California 92612

Attn: CRELA Manager

Telephone: (949) 553-7044

Telecopier: (949) 553-7123

Lending Office:

Union Bank of California, N.A.

18300 Von Karman Avenue, Suite 230

Irvine, California 92612

Attn: Kandice Parsons

Telephone: (949) 553-7150

Telecopier: (949) 553-7010

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION

By:

  /s/    ADRIAN MONTERO        

Name:

  ADRIAN MONTERO

Title:

  ASSISTANT VICE PRESIDENT

Address for Notices:

US Bank National Association

4100 Newport Place, Suite 900

Newport Beach, California 92660

Attn: Adrian Montero

Telephone: (949) 863-2320

Telecopier: (949) 863-2374

Lending Office:

US Bank National Association

4100 Newport Place, Suite 900

Newport Beach, California 92660

Attn: Adrian Montero

Telephone: (949) 863-2320

Telecopier: (949) 863-2374

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

  /s/    KIM SURCH        

Name:

  Kim Surch

Title:

  SVP

Address for Notices:

Wells Fargo Bank National Association

2030 Main Street, Suite 800

Irvine, California 92614

Attn: Kim Surch

Telephone: (949) 251-4324

Telecopier: (949) 851-9728

Lending Office:

Wells Fargo Bank, National Association

2120 East Park Place, Suite 100

El Segundo, California 90245

Attn: Eva Lopez

Telephone: (310) 335-9471

Telecopier: (310) 615-1014

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST, a California banking corporation

By:

  /s/    MARISA DCURY        

Name:

  Marisa Dcury

Title:

  Vice President

Address for Notices:

California Bank & Trust

1900 Main Street, Suite 200

Irvine, California 92614

Attn: Shari Siegert

Telephone: (949) 251-7712

Telecopier: (949) 251-7731

Lending Office:

California Bank & Trust

1900 Main Street, Suite 200

Irvine, California 92614

Attn: Shari Siegert

Telephone: (949)251-7712

Telecopier: (949) 251-7731

 

Signature Page to Standard Pacific Corp. Credit Agreement

 



--------------------------------------------------------------------------------

COMPASS BANK

By:

  /s/    JOHANNA DUKE PALEY        

Name:

  JOHANNA DUKE PALEY

Title:

  SENIOR VICE PRESIDENT

Address for Notices:

Compass Bank

15 South 20th Street, 15th Floor

Birmingham, Alabama 35233

Attn: Johanna Duke Paley

Telephone: (205)297-3851

Telecopier: (205) 297-7994

Lending Office:

Compass Bank

15 South 20th Street, 15th Floor

Birmingham, Alabama 35233

Attn: Johanna Duke Paley

Telephone: (205)297-3851

Telecopier: (205) 297-7994

 

Signature Page to Standard Pacific Corp. Credit Agreement

 